UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI 54307-9001 800-450-7260 39-0715160 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Preferred Stock, Cumulative, $100 par value 5.00% Series 5.04% Series 5.08% Series 6.76% Series 6.88% Series Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act. Yes[]No[X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant. None. Number of shares outstanding of each class of common stock, as of February 21, 2011 Common Stock, $4 par value, 23,896,962 shares.Integrys Energy Group, Inc. is the sole holder of Wisconsin Public Service Corporation Common Stock. DOCUMENT INCORPORATED BY REFERENCE Portions of the definitive proxy statement for the Integrys Energy Group, Inc. Annual Meeting of Shareholders to be held on May11, 2011, are incorporated by reference into Part III. WISCONSIN PUBLIC SERVICE CORPORATION ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2010 TABLE OF CONTENTS Page Forward-Looking Statements 1 PART I 3 ITEM 1. BUSINESS 3 A. GENERAL 3 B. REGULATED ELECTRIC UTILITY OPERATIONS 3 C. REGULATED NATURAL GAS UTILITY OPERATIONS 6 D. ENVIRONMENTAL MATTERS 8 E. CAPITAL REQUIREMENTS 8 F. EMPLOYEES 8 ITEM 1A. RISK FACTORS 9 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 13 ITEM 3. LEGAL PROCEEDINGS 15 ITEM 4. (REMOVED AND RESERVED) 15 PART II 15 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6. SELECTED FINANCIAL DATA 16 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 40 A. Management Report on Internal Control over Financial Reporting 40 B. Consolidated Statements of Income 41 C. Consolidated Balance Sheets 42 D. Consolidated Statements of Capitalization 43 E. Consolidated Statements of Common Shareholder's Equity 44 F. Consolidated Statements of Cash Flows 45 G. Notes to Consolidated Financial Statements 46-78 i Note 1 Summary of Significant Accounting Policies 46 Note 2 Risk Management Activities 51 Note 3 Restructuring Expense 52 Note 4 Property, Plant, and Equipment 52 Note 5 Jointly Owned Utility Facilities 53 Note 6 Regulatory Assets and Liabilities 53 Note 7 Leases 55 Note 8 Short-Term Debt and Lines of Credit 55 Note 9 Long-Term Debt 56 Note 10 Asset Retirement Obligations 57 Note 11 Income Taxes 58 Note 12 Commitments and Contingencies 60 Note 13 Guarantees 65 Note 14 Employee Benefit Plans 65 Note 15 Preferred Stock 71 Note 16 Common Equity 71 Note 17 Stock-Based Compensation 72 Note 18 Variable Interest Entities 72 Note 19 Fair Value 73 Note 20 Miscellaneous Income 74 Note 21 Regulatory Environment 74 Note 22 Segments of Business 75 Note 23 Related Party Transactions 76 Note 24 Quarterly Financial Information (Unaudited) 78 H. Report of Independent Registered Public Accounting Firm on Financial Statements 79 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 80 ITEM 9A. CONTROLS AND PROCEDURES 80 ITEM 9B. OTHER INFORMATION 80 PART III 81 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 81 ITEM 11. EXECUTIVE COMPENSATION 82 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 95 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 95 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 96 PART IV 97 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 97 SIGNATURES 98 SCHEDULE II – VALUATION AND QUALIFYING ACCOUNTS 99 EXHIBIT INDEX ii Acronyms Used in this Annual Report on Form 10-K AFUDC Allowance For Funds Used During Construction ASC Accounting Standards Codification ATC American Transmission Company LLC BACT Best Available Control Technology CAA Clean Air Act EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC IRS United States Internal Revenue Service ITC Investment Tax Credit MERC Minnesota Energy Resources Corporation MGU Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator, Inc. MPSC Michigan Public Service Commission N/A Not Applicable NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards UPPCO Upper Peninsula Power Company WDNR Wisconsin Department of Natural Resources WPS Wisconsin Public Service Corporation WRPC Wisconsin River Power Company iii Forward-Looking Statements In this report, WPS and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although WPS and its subsidiary believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel and natural gas costs, sources of electric energy supply, coal and natural gas deliveries, remediation costs, environmental expenditures, liquidity and capital resources, trends, estimates, completion of construction projects, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item1A of this Annual Report on Form10-K for the year ended December31, 2010.Other risks and uncertainites include, but are not limited to: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting WPS; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries; financial reform; health care reform; changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, other environmental regulations impacting coal-fired generation facilities, energy efficiency mandates, renewable energy standards, and reliability standards; and changes in tax and other laws and regulations to which WPS and its subsidiary are subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, and compliance with CAA requirements at generation plants; ● The impacts of changing financial market conditions, credit ratings, and interest rates on the liquidity and financing efforts of WPS and its subsidiary; ● The risks associated with changing commodity prices (particularly natural gas and electricity) and the available sources of fuel, natural gas, and purchased power, including their impact on margins, working capital, and liquidity requirements; ● Resolution of audits or other tax disputes with the IRS, Wisconsin Department of Revenue, Michigan Department of Treasury, or other revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which WPS and its subsidiary operate; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Changes in technology, particularly with respect to new, developing, or alternative sources of generation; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand, including the ability to adequately forecast energy usage for customers; ● Potential business strategies, including acquisitions and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial and derivative instruments; ● The risk of financial loss, including increases in bad debt expense, associated with the inability of WPS's and its subsidiary's counterparties, affiliates, and customers to meet their obligations; -1- ● Customer usage, weather and other natural phenomena; ● Contributions to earnings by non-consolidated equity method and other investments, which may vary from projections; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by WPS and/or Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, WPS and its subsidiary undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. -2- PART I ITEM 1.BUSINESS A.GENERAL References to "Notes" are to the Notes to the Consolidated Financial Statements included in this Annual Report on Form 10-K. WPS, a Wisconsin corporation, began operations in 1883.WPS is a regulated electric and natural gas utility serving an approximate 11,000 square mile service territory in northeastern Wisconsin and an adjacent portion of Michigan's Upper Peninsula.In 2010, electric revenues accounted for 77% of total WPS revenues, while natural gas revenues accounted for 23% of total WPS revenues.WPS is a wholly owned subsidiary of Integrys Energy Group, Inc. For additional financial information about WPS’s regulated electric and natural gas utility operations, see Note22, "Segments of Business" and Item7, "Management's Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations." WPS’s annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, registration statements, and any amendments to these documents are available, free of charge, on Integrys Energy Group's website, www.integrysgroup.com, as soon as reasonably practicable after they are filed with or furnished to the SEC.Reports and amendments posted on Integrys Energy Group's website do not include access to exhibits and supplemental schedules electronically filed with the reports or amendments.WPS is not including the information contained on or available through the Integrys Energy Group website as a part of, or incorporating such information by reference into, this Annual Report on Form 10-K. You mayobtain materials filed with the SEC by WPS at the SEC Public Reference Room at 100FStreet, NE, Washington, DC20549.To obtain information on the operation of the Public Reference Room, you maycall the SEC at 1-800-SEC-0330.You mayalso view WPS’s reports and other information (including exhibits) filed electronically with the SEC, at the SEC's website at www.sec.gov. B.REGULATED ELECTRIC UTILITY OPERATIONS WPS's regulated electric utility operations generate and distribute electricity to approximately 439,000 residential, commercial and industrial, wholesale, and other customers in northeastern Wisconsin and an adjacent portion of Michigan's Upper Peninsula.Wholesale electric service is provided to various customers, including municipal utilities, electric cooperatives, energy marketers, other investor-owned utilities, and municipal joint action agencies. In 2010, WPS reached a firm net design peak of 2,292megawatts (MW) on August12.At the time of this summer peak, WPS's total firm resources (i.e., generation plus firm purchases) totaled 2,945MW.As a result of continually reaching demand peaks in the summer months, primarily due to air conditioning demand, the summer period is the most relevant for WPS's regulated electric utility capacity.The PSCW requires WPS to maintain a planning reserve margin above its projected annual peak demand forecast to help ensure reliability of electric service to its customers.WPS expects future supply reserves to meet the minimum planning reserve margin criteria in 2011.The PSCW established a 14.5% reserve margin requirement for long-term planning (planning years two through ten), and the short-term (planning year one) reserve margin for Wisconsin utilities follows the planning reserve margin established by MISO under Module E of its Open Access Transmission and Energy Markets Tariff.The MPSC has not established minimum guidelines for future supply reserves. WPS had adequate capacity through company-owned generation units and power purchase contracts to meet all firm electric demand obligations during 2010 and expects to have adequate capacity to meet all obligations during 2011. -3- Facilities For a complete listing of WPS's electric utility facilities, see Item 2, "Properties."For WPS's utility plant asset book value, see Note4, "Property, Plant, and Equipment." Electric Supply WPS is a member of MISO, a FERC-approved, independent, non-profit organization, which operates a financial and physical electric wholesale market in the Midwest.WPS offers its generation and bids its customer load into the MISO market.MISO evaluates WPS's and other market participants' energy injections into, and withdrawals from, the system to economically dispatch electricity within the system.MISO settles the participants' offers and bids based on locational marginal prices, which are market-driven values based on the specific time and location of the purchase and/or sale of energy. Electric Generation and Supply Mix The sources of WPS's electric utility supply were as follows: (Millions) Energy Source (kilowatt-hours) Company-owned generation units Coal Wind Hydroelectric Natural gas, fuel oil, and tire derived Total company-owned generation units Power purchase contracts Nuclear (Kewaunee Power Station) Natural gas (Fox Energy Center, LLC and Combined Locks Energy Center, LLC) Hydroelectric Wind Other Total power purchase contracts Purchased power from MISO Total purchased power Opportunity sales Sales to MISO ) ) ) Net sales to other ) ) ) Total opportunity sales ) ) ) Total WPS electric utility supply Fuel Costs The cost of fuel per generation of onemillion British thermal units (Btus) was as follows: Fuel Type Coal $ $ $ Natural gas Fuel oil -4- Coal Supply Coal is the primary fuel source for WPS's regulated electric generation facilities.WPS's regulated fuel portfolio strategy is to maintain a 35- to 45-day supply of coal at each plant site.The majority of the coal is purchased from Powder River Basin mines located in Wyoming.This low sulfur coal has been WPS's lowest cost coal source from any of the subbituminous coal-producing regions in the UnitedStates.Historically, WPS has purchased coal directly from the producer for its wholly owned plants.WPS purchases the coal for Weston4, and Dairyland Power Cooperative reimburses WPS for its share of the coal costs.Wisconsin Power and Light purchases coal for the jointly owned Edgewater and Columbia plants and is reimbursed by WPS for its share of the coal costs.At December31, 2010, WPS had coal transportation contracts in place for 90% of its 2011 coal transportation requirements.For more information on coal purchases and coal deliveries under contract, see Note12, "Commitments and Contingencies." Power Purchase Agreements WPS enters into short-term and long-term power purchase agreements to meet a portion of its electric energy supply needs.The most significant of these is an agreement through 2013 with Dominion Energy Kewaunee, LLC to purchase energy and capacity from the Kewaunee Power Station consistent with volumes available when WPS owned the facility.For more information on power purchase obligations, see Note12, "Commitments and Contingencies." Regulatory Matters WPS's electric utility operations are regulated by the PSCW, MPSC, and FERC.WPS's retail electric rates are regulated by the PSCW and MPSC.The FERC regulates wholesale electric rates for WPS.In 2010, retail revenues accounted for 79.8% of total electric revenues, while wholesale revenues accounted for 20.2% of total electric revenues. The PSCW sets rates through its ratemaking process, which is based upon recovery of operating costs and a return on invested capital.One of the cost recovery components is fuel and purchased power, which is governed by a fuel window mechanism, as described in Note1(f), "Summary of Significant Accounting Policies – Revenue and Customer Receivables."The MPSC and FERC ratemaking processes are similar to those of the PSCW, with the exception of fuel and purchased power, which are recovered on a one-for-one basis. See Note21, "Regulatory Environment," for information regarding rate cases and decoupling mechanisms of WPS. Hydroelectric Licenses WPS and WRPC (a company in which WPS has 50% ownership) have long-term licenses from the FERC for all of their hydroelectric facilities. Other Matters Seasonality WPS's regulated electric utility sales generally follow a seasonal pattern due to the air conditioning requirements of customers, which are primarily impacted by the variability of summer temperatures. Competition The retail electric utility market in Wisconsin is regulated by the PSCW.Retail electric customers currently do not have the ability to choose their electric supplier.However, in order to increase sales, utilities work to attract new commercial and industrial customers into their service territories.As a result, there is competition among utilities to keep energy rates low.Wisconsin utilities have continued to refine -5- regulated tariffs in order to pass on the true cost of electricity to each class of customer by reducing or eliminating rate subsidies among different ratepayer classes.Although Wisconsin electric energy markets are regulated, utilities still face competition from other energy sources, such as self-generation by large industrial customers and alternative energy sources. Michigan electric energy markets are open to competition; however, an active competitive market has not yet developed in the Upper Peninsula of Michigan, primarily due to a lack of excess generation and transmission system capacity. C.REGULATED NATURAL GAS UTILITY OPERATIONS WPS provides regulated natural gas utility service to approximately 318,000 residential, commercial and industrial, transportation, and other customers located in northeastern Wisconsin and an adjacent portion of Michigan's Upper Peninsula. Facilities For information regarding WPS's regulated natural gas facilities, see Item 2, "Properties."For WPS's utility plant asset book value, see Note4, "Property, Plant, and Equipment." Natural Gas Supply WPS manages a portfolio of natural gas supply contracts, storage services, and pipeline transportation services designed to meet its varying customer usage patterns at the lowest reasonable cost. WPS contracts for fixed-term firm natural gas supplies with various natural gas suppliers each year to meet the demand of firm system sales customers.WPS's regulated natural gas supply requirements are met through a combination of index price purchases, contracted storage, and natural gas supply call options.To supplement natural gas supplies and minimize risk, WPS purchases additional natural gas supplies on the monthly and daily spot markets through fixed-term firm contracts. WPS contracts with various underground storage service providers for storage services.Storage provides the ability to manage significant changes in daily natural gas demand and provides WPS with the ability to purchase steady levels of natural gas on a year-round basis, thus lowering supply cost volatility.WPS utilizes financial instruments such as commodity swaps and options as part of its hedging program to further reduce supply cost volatility during the winter period. For further information on WPS's regulated natural gas utility supply and transportation contracts, see Note12, "Commitments and Contingencies." WPS had adequate capacity to meet all firm natural gas demand obligations during 2010 and expects to have adequate capacity to meet all firm obligations during 2011.WPS's forecast peak-day throughput is 612thousands of dekatherms (MDth) for the 2010 through 2011 heating season. Deliveries to customers (including transportation customers) in MDth for WPS's regulated natural gas utility operations were as follows: (MDth) Natural gas purchases Customer-owned natural gas received Underground storage, net ) ) Contracted pipeline and storage compressor fuel, franchise requirements, and unaccounted-for natural gas ) Total -6- Regulatory Matters The natural gas retail rates of WPS are regulated by the PSCW and the MPSC, which have general supervisory and regulatory powers over public utilities in Wisconsin and Michigan, respectively. Sales are made and services are rendered by WPS pursuant to rate schedules on file with the PSCW and MPSC containing various service classifications largely reflecting customers’ different uses and levels of consumption.In addition to the rate for distribution of natural gas, WPS bills customers a natural gas charge representing third-party costs for purchasing, transporting, and storing natural gas, as well as gains, losses, and costs incurred under WPS’s hedging program, the amount of which is also subject to PSCW and MPSC authority.Prudently incurred natural gas costs are passed directly through to customers in rates and, therefore, have no impact on margins.Commissions in respective jurisdictions conduct annual proceedings regarding the reconciliation of revenues from the natural gas charge and related natural gas costs. All of the natural gas distributed by WPS is transported to its distribution systems by interstate pipelines. The pipelines' services (transportation and storage) are regulated by the FERC under the Natural Gas Act and the Natural Gas Policy Act of 1978.Under United States Department of Transportation regulations, the PSCW is responsible for monitoring WPS's safety compliance program for its pipelines under 49 Code of Federal Regulations (CFR) Part 192 (Transportation of Natural and Other Gas by Pipeline: Minimum Federal Safety Standards) and 49 CFR Part 195 (Transportation of Hazardous Liquids by Pipeline). WPS is required to provide service and grant credit (with applicable deposit requirements) to customers within its service territories.WPS is precluded from discontinuing service to residential customers who do not pay their bills during winter moratorium months.Federal and state governments have legislation that provides for a limited amount of funding for assistance to low-income energy users, including customers of WPS. See Note21, "Regulatory Environment," for more information regarding rate cases and decoupling mechanisms of WPS. Other Matters Seasonality The natural gas throughput of WPS generally follows a seasonal pattern because the heating requirements of customers are temperature driven.Specifically, customers typically use more natural gas during the winter months.During 2010, the regulated natural gas utility segment recorded approximately 69% of its revenues in January, February, March, November, and December. Competition Although WPS's natural gas retail rates are regulated by the PSCW and MPSC, the utility still faces competition from other entities and forms of energy in varying degrees, particularly for large commercial and industrial customers who have the ability to switch between natural gas and alternate fuels.Due to the volatility of energy commodity prices, WPS has seen customers with dual fuel capability switch to alternate fuels for short periods of time, then switch back to natural gas as market rates change. -7- Natural gas transportation service and interruptible natural gas sales are offered by WPS to enable customers to better manage their energy costs.Transportation customers purchase natural gas directly from third-party natural gas suppliers and utilize WPS's distribution system to transport the natural gas to their facilities.WPS still earns a distribution charge for transporting the natural gas for these customers.The loss of revenue associated with the cost of natural gas now purchased from the third-party suppliers has no impact on WPS's net income, as it is a pass-through cost to customers.Additionally, some customers have elected to purchase their natural gas directly from WPS on an interruptible basis as a means to reduce their costs.Customers continue to switch between firm system supply, interruptible system supply, and transportation service each year as the economics and service options change. Working Capital Requirements The working capital needs of WPS's regulated natural gas utility operations vary significantly over time due to volatility in levels of natural gas inventories and the price of natural gas.WPS's regulated natural gas utility working capital needs are met by cash generated from operations and short-term debt.The seasonality of natural gas revenues causes the timing of cash collections to be concentrated from January through June.A portion of the winter natural gas supply needs is typically purchased and stored from April through November.Also, planned capital spending on WPS's natural gas distribution facilities is concentrated in April through November.Because of these timing differences, the cash flow from customers is typically supplemented with temporary increases in short-term borrowings during the late summer and fall.Short-term debt is typically reduced over the January through June period. D.ENVIRONMENTAL MATTERS For information on environmental matters related to WPS, see Note12, "Commitments and Contingencies." E.CAPITAL REQUIREMENTS For information on WPS's capital requirements, see Item7, "Management's Discussion andAnalysis of Financial Condition and Results of Operations – Liquidity and Capital Resources." F.EMPLOYEES At December31, 2010, WPS had 1,363employees, of which approximately 65% were union employees represented by Local310 of the International Union of Operating Engineers.The current Local310 collective bargaining agreement expires on October13, 2012. -8- ITEM 1A.RISK FACTORS You should carefully consider the following risk factors, as well as the other information included or incorporated by reference in this Annual Report on Form 10-K, when making an investment decision. WPS is subject to changes in government regulation, which may have a negative impact on its business, financial position, and results of operations. WPS is subject to comprehensive regulation by federal and state regulatory agencies, which significantly influences its operating environment and may affect WPS's ability to recover costs from utility customers.Many aspects of WPS's utility operations are regulated, including, but not limited to, construction and operation of facilities, conditions of service, the issuance of securities, and the rates that WPS can charge customers.WPS is required to have numerous permits, approvals, and certificates from these agencies to operate its business.Failure to comply with any applicable rules or regulations may lead to penalties or customer refunds, which could have a material impact on the financial results of WPS. Existing statutes and regulations may be revised or reinterpreted by these agencies or these agencies may adopt new laws and regulations that apply to WPS.WPS is unable to predict the impact on its business and operating results of any such actions by these agencies.However, changes in regulations or the imposition of additional regulations may require WPS to incur additional expenses or change business operations, which may have an adverse impact on results of operations. The rates that WPS is allowed to charge for retail and wholesale services are the most important factors influencing its business, financial position, results of operations, and liquidity.While rate regulation is premised on providing an opportunity to earn a reasonable rate of return on invested capital, there is no assurance that the applicable regulatory commission will judge all the costs of the regulated utilities to have been prudently incurred or that the regulatory process will always result in rates that will produce full recovery of such costs or provide for a reasonable return on equity.Certain items that would otherwise be immediately recognized as revenues and expenses are deferred as regulatory assets and regulatory liabilities for future recovery or refund to customers, as authorized by regulators.Future recovery of regulatory assets is not assured, and is generally subject to review by regulators in rate proceedings for matters such as prudence and reasonableness.If recovery of costs is not approved or is no longer deemed probable, regulatory assets would be recognized in current period expense and could have a material impact on WPS's financial results. Costs of environmental compliance, liabilities, fines, penalties, and litigation could exceed WPS's estimates. Compliance with current and future federal and state environmental laws and regulations may result in increased capital, operating and other costs, including remediation and containment expenses and monitoring obligations.WPS cannot predict with certainty the amount and timing of all future expenditures (including the potential or magnitude of fines or penalties) related to environmental matters because of the difficulty of estimating cleanup and compliance costs and the possibility that changes will be made to the current environmental laws and regulations. WPS is accruing liabilities and deferring costs (recorded as regulatory assets) incurred in connection with its former manufactured gas plant sites, including related legal expenses, pending recovery through rates or from other entities.Regulatory assets reflect the net amount of (1)costs incurred to date, (2)amounts recovered from insurance companies, other entities and customers, and (3)management's best estimates of the costs WPS will incur in the future for investigating and remediating the former manufactured gas plant sites.WPS believes that any of these costs that are not recoverable from other entities or from insurance carriers are recoverable through rates for utility services under PSCW-approved mechanisms for the recovery of prudently incurred costs.A change in these rate recovery mechanisms, however, or a decision by the PSCW that some or all of these costs were not prudently incurred, could result in the present recognition as expense of some or all of these costs.For more information, see Note12, "Commitments and Contingencies." -9- WPS owns coal-fired electric generating facilities at which it has performed maintenance activities that the EPA alleges were subject to CAA New Source Review permitting requirements.Depending on potential settlement terms or a court decision, WPS could be required to install environmental controls, change operations, shut down certain plants, undertake supplemental environmental projects, and/or pay fines. In addition, impacts resulting from future federal or state regulation regarding mercury, sulfur dioxide, as well as nitrogen oxide emissions and the management of coal combustion byproducts, are uncertain.The cumulative effect of any such regulations could potentially lead to certain coal-fired electric generating facilities being uneconomical to run.There is also uncertainty in quantifying liabilities under environmental laws that impose joint and several liability on all potentially responsible parties. Citizen groups that feel environmental regulations are not being sufficiently enforced by environmental regulatory agencies may also bring citizen enforcement actions against WPS.Such actions could seek penalties, injunctive relief, and costs of litigation.Private citizens can also bring lawsuits to recover environmental damages they believe they have incurred. WPS may face significant costs to comply with the regulation of greenhouse gas emissions. Political interest in climate change and the effects of greenhouse gas emissions, most notably carbon dioxide, are a concern for the energy industry.Although no legislation is currently pending that would affect WPS, state or federal legislation could be passed in the future to regulate greenhouse gases.In addition, the EPA has adopted regulations under the CAA that apply to permitting new or significantly modified facilities.The EPA also announced its intent to develop new source performance standards for greenhouse gas emissions for new and modified, as well as existing, electric utilitysteam generating units.Until legislation is passed at the federal or state level or the EPA adopts final rules for electric utility steam generating units, it remains unclear as to (1)which industry sectors will be impacted, (2)when compliance will be required, (3)the magnitude of the greenhouse gas emissions reductions that will be required, and (4)the costs and opportunities associated with compliance.WPS is evaluating both the technical and cost implications that may result from future state, regional, or federal greenhouse gas regulatory programs, but at this time, it is uncertain as to the effect climate change regulation may have on WPS's future operations, capital expenditures, and financial results. It is possible that future carbon regulation will increase the cost of electricity produced at coal-fired generation units and may affect the capital expenditures WPS would make at its generation units.At this time, there is no commercially available technology for removing carbon dioxide from a pulverized coal-fired plant.In addition, future legislation designed to reduce greenhouse gas emissions could make some generating units uneconomical to maintain or operate and could impact future results of operations, cash flows, and financial condition if such costs are not recoverable through regulated rates. WPS's natural gas delivery systems may generate fugitive gas as a result of normal operations and as a result of excavation, construction, and repair of natural gas delivery systems.Fugitive gas typically vents to the atmosphere and consists primarily of methane, a greenhouse gas.Carbon dioxide is also a byproduct of natural gas consumption.As a result, future legislation to regulate the emission of greenhouse gases could increase the price of natural gas, restrict the use of natural gas, adversely affect the ability to operate our natural gas facilities, and/or reduce natural gas demand, which could have a material adverse impact on WPS's results of operations and financial condition. WPS's operations are subject to risks beyond its control, including but not limited to customer usage, weather, terrorist attacks, or acts of war. WPS's revenues are affected by the demand for electricity and natural gas after certain limits to recovery under the Wisconsin decoupling mechanisms have been exceeded.That demand can vary greatly based upon: · Fluctuations in economic activity and growth in WPS's regulated service areas; and -10- · Weather conditions, seasonality, and temperature extremes. General economic conditions and customers focusing on energy efficiency in WPS's service areas may result in a decrease in demand for electricity or natural gas, which could have an adverse impact on WPS's results of operations, financial condition, and cash flows. Weather conditions directly influence the demand for electricity and natural gas and affect the price of energy commodities. In addition, the cost of repairing damage to WPS's facilities due to storms, natural disasters, wars, terrorist acts, and other catastrophic events, in excess of insurance limits established for such repairs or excluded by insurance policies, may adversely impact WPS's results of operations, financial condition, and cash flows.The occurrence or risk of occurrence of future terrorist activity and the high cost or potential unavailability of insurance to cover such terrorist activity may impact WPS's results of operations and financial condition in unpredictable ways.These actions could also result in disruptions of electricity and fuel markets. Adverse capital and credit market conditions could negatively affect WPS's ability to meet liquidity needs, access capital, and/or grow or sustain its current business.Cost of capital and disruptions, uncertainty, and/or volatility in the financial markets could adversely impact the results of operations and financial condition of WPS. Having access to the credit and capital markets, at a reasonable cost, is necessary for WPS to fund its operations and capital requirements.The capital and credit markets provide WPS with liquidity to operate and grow its businesses that is not otherwise provided from operating cash flows.Disruptions, uncertainty, and/or volatility in those markets could increase WPS's cost of capital or limit the availability of capital.If WPS or Integrys Energy Group is unable to access the credit and capital markets on terms that are reasonable, it may have to delay raising capital, issue shorter-term securities, and/or bear an increased cost of capital.This, in turn, could impact WPS's ability to grow or sustain its current business, cause a reduction in earnings, and/or result in a credit rating downgrade. A reduction in WPS's credit ratings could materially and adversely affect its business, financial position, results of operations, and liquidity. WPS cannot be sure that any of its credit ratings will remain in effect for any given period of time or that a credit rating will not be lowered by a rating agency if, in the rating agency’s judgment, circumstances in the future so warrant.Any downgrade could: · Require the payment of higher interest rates in future financings and possibly reduce the potential pool of creditors; · Increase borrowing costs under its existing credit facility; · Limit access to the commercial paper market; and · Require provision of additional credit assurance, including cash margin calls, to contract counterparties. Fluctuating commodity prices may reduce energy margins and result in liquidity constraints. The margins and liquidity requirements of WPS are impacted by changes in the forward and current market prices of natural gas, coal, and electricity.Changes in price could result in: · Higher working capital costs, particularly related to natural gas inventory, accounts receivable, and cash collateral postings; · Increased liquidity requirements due to potential counterparty margin calls related to the use of derivative instruments to manage commodity price and volume exposure; · Reduced profitability to the extent that reduced margins, increased bad debt, and interest expenses are not recovered through rates; -11- · Higher rates charged to customers, which could impact WPS’s competitive position; · Reduced demand for energy, which could impact margins and operating expenses; and · Shutting down of generation facilities if the cost of generation exceeds the market price for electricity. Counterparties and customers may not meet their obligations. WPS is exposed to the risk that counterparties to various arrangements who owe WPS money, electricity, natural gas, coal or other commodities or services will not be able to perform their obligations.Should the counterparties to these arrangements fail to perform, WPS might be forced to replace or to sell the underlying commitment at then-current market prices.In such event, WPS might incur losses, or its results of operations, financial position, or liquidity could otherwise be adversely affected. Some of WPS's customers are experiencing, or may experience, financial problems that could have a significant impact on their creditworthiness.WPS cannot provide assurance that its financially distressed customers will not default on their obligations to WPS and that such a default will not have a material adverse impact on WPS's business, financial position, results of operations, or cash flows.Furthermore, the bankruptcy of one or more of its customers, or some other similar proceeding or liquidity constraint, could adversely impact WPS's receivable collections and additional allowances may be required, which could adversely affect its operating results.In addition, such events might force customers to reduce or curtail their future use of WPS's products and services, which could have a material adverse impact on WPS’s results of operations and financial condition. Poor investment performance of retirement plan investments and other factors impacting retirement plan costs could unfavorably impact WPS’s liquidity and results of operations. WPS has and/or participates in employee benefit plans that cover substantially all of its employees and retirees.WPS's cost of providing these benefit plans is dependent upon actual plan experience and assumptions concerning the future, such as earnings on and/or valuations of plan assets, discount rates, the level of interest rates used to measure the required minimum funding levels of the plans, future government regulation and required or voluntary contributions to the plans.Depending upon the investment performance of investments over time and other factors impacting its costs as listed above, WPS could be required to make larger contributions in the future to fund these plans.These additional funding obligations could have a material adverse impact on WPS's cash flows, financial condition, and/or results of operations.Changes made to the plans may also impact current and future pension and other postretirement benefit costs. ITEM 1B.UNRESOLVED STAFF COMMENTS None. -12- ITEM 2.PROPERTIES Electric Facilities The following table summarizes information on the electric generation facilities of WPS, including owned and jointly owned facilities as of December31, 2010: Type Name Location Fuel Rated Capacity (MW) (1) Steam Columbia Units1 and 2 Portage, WI Coal (2 ) Edgewater Unit4 Sheboygan, WI Coal (2 ) Pulliam (4 units) Green Bay, WI Coal Weston Units 1, 2, and 3 Marathon County, WI Coal Weston Unit 4 Marathon County, WI Coal (2 ) Total Steam Combustion De Pere Energy Center De Pere, WI Natural Gas Turbine and Eagle River Eagle River, WI Distillate Fuel Oil Diesel Juneau #31 Adams County, WI Distillate Fuel Oil (2 ) Oneida Casino Green Bay, WI Distillate Fuel Oil Pulliam #31 Green Bay, WI Natural Gas West Marinette #31 Marinette, WI Natural Gas West Marinette #32 Marinette, WI Natural Gas West Marinette #33 Marinette, WI Natural Gas (2 ) Weston #31 Marathon County, WI Natural Gas Weston #32 Marathon County, WI Natural Gas Total Combustion Turbine and Diesel Hydroelectric Various Wisconsin Hydro (3 ) Wind Kewaunee County Wisconsin Wind Crane Creek Iowa Wind Total Wind Total System Based on capacity ratings for July2011, which can differ from nameplate capacity, especially on wind projects.As a result of continually reaching demand peaks in the summer months, primarily due to air conditioning demand, the summer period is the most relevant for capacity planning purposes. These facilities are jointly owned by WPS and various other utilities.The capacity indicated for each of these units is equal to WPS’s portion of total plant capacity based on its percent of ownership. - Wisconsin Power and Light Company operates the Columbia and Edgewater units, and WPS holds a 31.8% ownership interest in these facilities. - WPS operates the Weston4 facility and holds a 70% ownership in this facility, while Dairyland Power Cooperative holds the remaining 30%. - WRPC owns and operates the Juneau unit.WPS holds a 50% ownership interest in WRPC. - At December 31, 2010, WPS operated the West Marinette33 unit and held a 68% ownership interest in the facility, while Marshfield Electric and Water Department held the remaining 32% ownership.On February1, 2011, WPS purchased Marshfield Electric and Water Department's ownership interest and is now the sole owner of this facility. WRPC owns and operates the CastleRock and Petenwell units.WPS holds a 50% ownership interest in WRPC; however, WPS is entitled to 66.7% of total capacity at Petenwell and Castle Rock. As of December31, 2010, WPS owned approximately 21,500miles of electric distribution lines located in Michigan and Wisconsin and approximately 120distribution substations. -13- Natural Gas Facilities WPS’s natural gas properties at December31, 2010, consisted of the following: ● Approximately 7,600 miles of natural gas distribution mains located in Michigan and Wisconsin, ● Approximately 250 miles of natural gas transmission mains located in Michigan and Wisconsin, ● 87 natural gas distribution and transmission gate stations, and ● Approximately 297,000 natural gas lateral services. All natural gas facilities are located in Wisconsin except for distribution facilities in and near the City of Menominee, Michigan. General Substantially all of WPS’s utility plant is subject to a first mortgage lien. -14- ITEM 3.LEGAL PROCEEDINGS For information on material legal proceedings and matters related to WPS and its subsidiary, see Note12, "Commitments and Contingencies." ITEM 4.(REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Integrys Energy Group is the sole holder of WPS’s common stock; therefore, there is no established public trading market for WPS's common stock.WPS made no purchases of equity securities during the fourth quarter of 2010.For information on dividends paid and dividend restrictions, see Note16, "Common Equity." -15- ITEM 6.SELECTED FINANCIAL DATA WISCONSIN PUBLIC SERVICE CORPORATION COMPARATIVE FINANCIAL DATA AND OTHER STATISTICS (2) As of or for Year Ended December 31 (Millions, except weather information) Operating revenues $ Net income attributed to common shareholder Total assets Long-term debt (excluding current portion) Weather information * Cooling degree days Cooling degree days as a percent of normal % Heating degree days Heating degree days as a percent of normal % *Normal heating and cooling degree days are based on a 20-year average of monthly temperatures from the Green Bay Weather Station.Daily degree days are calculated by subtracting the 24-hour average daily temperature from 65° Fahrenheit.Heating degree days result if temperatures are less than 65° Fahrenheit, and cooling degrees result if temperatures are more than 65° Fahrenheit. -16- ITEM7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION WPS, a wholly owned subsidiary of Integrys Energy Group, Inc., is a regulated electric and natural gas utility.WPS derives revenues primarily from the distribution and sale of electricity and natural gas to retail customers.WPS also provides wholesale electric service to numerous utilities and cooperatives for resale. Strategic Overview The focus of WPS's business plan is the creation of long-term value for Integrys Energy Group's shareholders and WPS's customers through growth, operational excellence, customer focus, risk management, and the continued emphasis on safe, reliable, competitively priced, and environmentally sound energy and energy related services. The essential components of WPS's business strategy are: Maintaining and Growing a Strong Regulated Utility Base – A strong regulated utility base is essential to maintaining a strong balance sheet, predictable cash flows, the desired risk profile, and quality credit ratings, all of which are critical to WPS's success.WPS's continued investment in environmental projects to improve air quality and meet the requirements set by environmental regulators have helped, or will help, maintain and grow its regulated utility base and meet its customers' needs.Capital projects to construct and/or upgrade equipment are planned each year seeking to enhance safety, reliability, and value for WPS's customers and Integrys Energy Group's shareholders. For more detailed information on WPS's capital expenditure program, see "Liquidity and Capital Resources, Capital Requirements." Integrating Resources to Provide Operational Excellence and Customer Focus – WPS is committed to integrating resources and finding the best, most efficient processes while meeting all applicable regulatory and legal requirements.Through innovative ideas, embracing change, leveraging capabilities and expertise, and utilizing creative solutions to meet and exceed its customers' expectations, WPS strives to provide value to Integrys Energy Group's shareholders and WPS's customers."Operational Excellence" initiatives were implemented to encourage top performance in the areas of project management, process improvement, contract administration, and compliance in order to reduce costs and manage projects and activities within appropriate budgets, schedules, and regulations. Placing Strong Emphasis on Risk Management – WPS's risk management strategy includes the management of market, credit, liquidity, and operational risks through the normal course of business.Forward purchases of electric capacity, energy, natural gas, and other commodities, and the use of derivative financial instruments, including commodity options, allow for opportunities to reduce the risk associated with price movement in a volatile energy market.The risk profile related to these instruments is managed in a manner consistent with Integrys Energy Group's risk management policy for regulated affiliates, which is approved by the Integrys Energy Group Board of Directors.The Integrys Energy Group Corporate Risk Management Group, which reports through Integrys Energy Group's Chief Financial Officer, provides oversight for WPS.WPS also implemented formula-based market tariffs to manage risk in the wholesale market. Continuing Emphasis on Safe, Reliable, Competitively Priced, and Environmentally Sound Energy and Energy Related Services–WPS's mission is the same as Integrys Energy Group's, to provide customers with the best value in energy and energy related services.By effectively operating a mixed portfolio of generation assets and investing in new generation and natural gas distribution assets, while -17- maintaining or exceeding environmental standards, WPS is able to provide a safe, reliable, value-priced service to its customers.WPS concentrates its efforts on improving and operating efficiently in order to reduce costs and maintain a low risk profile.WPS actively evaluates opportunities for increasing its focus on energy efficiency and for adding more renewable generation to provide additional environmentally sound energy to its portfolio.Ensuring continued reliability for its customers, WPS is effectively operating a mixed portfolio of generation assets and investing in new generation and distribution assets. RESULTS OF OPERATIONS Earnings Summary Year Ended December31 Change in Change in (Millions) 2010 Over 2009 2009 Over 2008 Electric utility operations $ $ $ % )% Natural gas utility operations )% )% Other operations % )% Net income attributed to common shareholder $ $ $ % )% 2010 Compared with 2009 WPS recognized net income attributed to common shareholder of $131.9million in 2010 compared with $117.3million in 2009.The primary driver of the $14.6million increase in earnings was a $30.3million after-tax increase in margins, driven by retail rate increases at both the regulated electric and natural gas utility segments, which were necessary, in part, for recovery of higher operating expenses, and lower fuel and purchased power costs incurred during 2010 (as compared with authorized fuel and purchased power cost recovery rates).The increase in margins was partially offset by higher operating expenses, driven by a $12.7million after-tax increase in customer assistance expense and an $8.1million after-tax increase in electric transmission expense. 2009 Compared with 2008 WPS recognized net income attributed to common shareholder of $117.3million in 2009 compared with $129.2million in 2008.The primary drivers of the $11.9million decrease in earnings were a $24.7million after-tax increase in operating expenses (including restructuring expense related to workforce reductions), a $6.0million after-tax increase in interest expenseprimarily related to increased long-term borrowings, and a $2.9million after-tax decrease in miscellaneous income.These decreases in earnings were partially offset by a $23.3million after-tax increase in margins driven by the regulated electric utility segment, primarily due to fuel and purchased power costs in 2009 that were lower than what was authorized in rates. -18- Regulated Electric Utility Segment Operations Change in Change in Year Ended December31 2010 Over 2009 Over Revenues $ $ $ % )% Fuel and purchased power costs )% )% Margins % % Operating and maintenance expense % % Restructuring expense ) - N/A N/A Depreciation and amortization expense % % Taxes other than income taxes )% % Operating income % % Miscellaneous income )% )% Interest expense ) ) ) % % Other expense ) ) ) % % Income before taxes $ $ $ % % Sales in kilowatt-hours Residential % )% Commercial and industrial % )% Wholesale )% % Other )% )% Total sales in kilowatt-hours % )% Weather Heating degree days )% )% Cooling degree days % )% 2010 Compared with 2009 Revenues Regulated electric utility segment revenues increased $35.2million year over year, driven by: · An approximate $16million increase in revenues due to a 7.5% increase in sales volumes to large commercial and industrial customers, primarily related to changes in the business operations of WPS customers year over year. · The approximate $14million positive impact of a retail electric rate increase, effective January1, 2010.This rate increase was necessary, in part, for recovery of higher operating expenses (as discussed below). · An approximate $13million increase in revenues due to a 2.7% increase in sales volumes to residential customers and a 0.9% increase in sales volumes to small commercial and industrial customers, primarily related to warmer year-over-year weather during the cooling season as evidenced by the increase in cooling degree days. · An approximate $4million increase in opportunity sales, made possible by the availability of low-cost energy from Weston4. -19- · These increases in regulated electric utility segment revenues were partially offset by an approximate $18million decrease in revenues from wholesale customers, primarily due to lower fuel costs.Fuel costs are passed directly through to wholesale customers in rates. Margins Regulated electric utility segment margins increased $50.1million year over year, driven by: · An approximate $26million increase in margins driven by lower fuel and purchased power costs incurred during 2010 as compared with authorized fuel and purchased power cost recovery rates. · The approximate $14million positive impact of a retail electric rate increase, effective January1, 2010. · An approximate $7million increase in margins due to a 2.7% increase in sales volumes to residential customers, primarily related to warmer year-over-year weather during the cooling season, as evidenced by the increase in cooling degree days.Margins were impacted by the year-over-year increase in sales volumes because WPS reached the annual $14.0million electric decoupling cap in the second quarter of 2010 and 2009 and remained over the cap through the end of both years.Therefore, no additional decoupling deferral was allowed for additional shortfalls from authorized margin for the remainder of both years.Under decoupling, WPS is allowed to defer (up to the established cap) the difference between its actual margin and the rate case authorized margin recognized from residential and small commercial and industrial customers. · An approximate $7million increase in margins due to a 7.5% increase in sales volumes to large commercial and industrial customers, primarily related to changes in the business operations of WPS customers year over year. · These increases in regulated electric utility segment margins were partially offset by an approximate $2million decrease in margins from wholesale customers, primarily due to a decrease in sales volumes. Operating Income Operating income at the regulated electric utility segment increased $30.3million year over year, driven by the $50.1million increase in margins, partially offset by a $19.8million increase in operating expenses. The year-over-year increase in operating expenses was the result of: · A $13.5million increase in electric transmission expense. · A $12.9million increase in customer assistance expense related to payments made to the Focus on Energy program, which helps residents and businesses install cost-effective, energy-efficient, and renewable energy products. · A $4.6million increase in employee benefit costs, primarily related to an increase in pension and other postretirement benefit expenses, driven by the amortization of negative investment returns from prior years. · A $4.1million increase in depreciation and amortization expense, primarily related to the Crane Creek Wind Farm being placed in service for accounting purposes in December2009. · A $3.5million increase in stock-based compensation expense.See Note17, "Stock-Based Compensation," for more information. -20- · These increases in regulated electric utility operating expenses were partially offset by: - An $8.1million year-over-year decrease in restructuring expenses related to a reduction in workforce.See Note3, "Restructuring Expense," for more information. - A $6.0million decrease in labor costs, driven by the reduction in workforce and company-wide furloughs implemented as part of previously announced cost management efforts. - A $2.1million decrease in electric maintenance expense, primarily related to a greater number of planned outages at WPS's generation plants during 2009 compared with 2010. Other Expense Other expense at the regulated electric utility segment increased $5.8million year over year, driven by a $5.6million decrease in AFUDC, primarily related to the construction of the Crane Creek Wind Farm in 2009. 2009 Compared with 2008 Revenues Regulated electric utility segment revenues decreased $20.7million, driven by: · An approximate $22million year-over-year reduction in revenues related to refunds due to customers in both 2009 and 2008 related to WPS's over-collection of fuel costs.On April23, 2009, the PSCW made 2009 fuel cost recovery subject to refund, effective April25, 2009, as actual and projected fuel costs for the remainder of the year were estimated to be below the 2% fuel window.See Note21, "Regulatory Environment," for more information on WPS's fuel window. · A 5.8% decrease in commercial and industrial sales volumes and a 0.8% decrease in residential sales volumes, which resulted in an approximate $20million year-over-year decrease in revenues, after the impact of decoupling.The primary drivers of the decrease were: - An approximate $29million year-over-year decrease due to lower demand related to changes in commercial and industrial customers' plant operations, which WPS attributed mainly to the general economic slowdown. - An approximate $6million decrease primarily related to cooler year-over-year weather during the cooling season as evidenced by the decrease in cooling degree days. - These decreases in volumes were partially offset by the $14.0million impact that decoupling, which went into effect on January1, 2009, had on WPS's revenues.Under decoupling, WPS is allowed to defer the difference between its actual margin and the rate case authorized margin recognized from residential and small commercial and industrial customers.This four-year pilot program for electric decoupling has an annual $14.0million cap for the deferral of any excess or shortfall from the rate case authorized margin.This cap was reached during the second quarter of 2009; therefore, no additional decoupling deferral was allowed for additional shortfalls from authorized margin for the second half of the year. · An approximate $13million year-over-year decrease in opportunity sales driven by lower demand and the availability of lower cost power from the MISO market. -21- · These decreases in regulated electric utility segment revenues were partially offset by: - An approximate $19million increase in revenues driven by higher wholesale volumes due to an increase in contracted sales volumes to a large wholesale customer and an increase in the wholesale demand rate, effective January1,2009, to recover costs related to Weston4. - An approximate $15million increase in revenues from the combined effect of the July4,2008 fuel surcharge, a portion of which was incorporated into WPS's 2009 non-fuel base retail electric rates, and the full year's benefit of the 2008 retail electric rate increase, effective January16,2008, for WPS. Margins The regulated electric utility segment margins increased $42.2million, driven by: · An approximate $20million year-over-year increase in margins from wholesale customers related to increases in contracted sales volumes with an existing customer and an increase in the wholesale demand rate, effective January1, 2009, to recover costs related to Weston4. · An approximate $14million year-over-year increase in margins from the combined effect of the July4,2008 fuel surcharge, a portion of which was incorporated into WPS's 2009 non-fuel base retail electric rates, and the full year's benefit of the 2008 retail electric rate increase, effective January16,2008, for WPS. · An approximate $11million year-over-year increase in margins due to fuel and purchased power costs that were approximately $12million lower than what was recovered in rates during 2009, compared with fuel and purchased power costs that were approximately $1million lower than what was recovered in rates during 2008. · The increase in margins was partially offset by an approximate $3million year-over-year decrease in margins, after the impact of the WPS decoupling mechanism, caused by a 4.5% year-over-year decrease in sales volumes to residential and commercial and industrial customers.The $14.0million impact of decoupling partially offset the approximate $17million decrease in margins due to lower sales volumes, which was attributed to the general economic slowdown and cooler year-over-year weather during the cooling season. Operating Income Operating income at the regulated electric utility segment increased $10.9million, driven by the $42.2million increase in margins, partially offset by a $31.3million increase in operating expenses. The increase in operating expenses was driven by: · An $8.2million increase in electric maintenance expenses, primarily related to a greater number of planned outages at the generation plants during 2009, compared with 2008. · $7.8million in restructuring expenses related to a reduction in workforce at WPS and IBS.See Note3, "Restructuring Expense," for more information. · A $7.2million increase in employee benefit costs, primarily related to an increase in pension expense driven by negative pension investment returns in 2008, as well as higher heath care related expenses in 2009. · A $5.6million increase in depreciation and amortization expense, primarily related to Weston4 being placed in service for accounting purposes in April2008. -22- Other Expense Other expense at the regulated electric utility segment increased $6.5million, driven by: · A $5.2million increase in interest expense, primarily related to increased long-term borrowings in December2008.The additional borrowings were utilized to fund various construction projects, most notably the Crane Creek wind generation project in Iowa. · A $2.5million decrease in interest earned on the transmission facilities WPS funded on ATC's behalf.WPS was reimbursed by ATC for these transmission facilities in April2008. Regulated Natural Gas Utility Segment Operations Change in Change in Year Ended December31 2010 Over 2009 Over Revenues $ $ $ )% )% Natural gas purchased for resale )% )% Margins % )% Operating and maintenance expense % % Restructuring expense - - )% N/A Depreciation and amortization expense )% % Taxes other than income taxes )% % Operating income )% )% Miscellaneous income )% )% Interest expense ) ) ) )% % Other expense ) ) ) )% % Income before taxes $ $ $ )% )% Throughput in therms Residential )% )% Commercial and industrial )% )% Interruptible % )% Interdepartmental % )% Transport )% )% Total throughput in therms )% )% Weather Heating degree days )% )% 2010 Compared with 2009 Revenues Regulated natural gas utility segment revenues decreased $30.0million year over year, driven by: · An approximate $34million decrease in revenues as a result of the 4.4% lower natural gas throughput volumes, related to: - An approximate $25million decrease as a result of warmer year-over-year weather during the heating season, as evidenced by the 11.1% decrease in heating degree days. -23- - An approximate $9million decrease driven by lower weather-normalized volumes.Residential customer volumes decreased, which WPS attributes to energy conservation and efficiency efforts.Commercial and industrial customers' sales volumes also decreased, which WPS attributes to reduced demand related to changes in customers' business operations and conservation and efficiency efforts. · An approximate $9million decrease in revenues as a result of an approximate 5% year-over-year decrease in the average per-unit cost of natural gas sold.Prudently incurred natural gas commodity costs are passed directly through to customers in current rates. · Partially offsetting these decreases was the approximate $13million positive impact of a retail natural gas distribution rate increase effective January 1, 2010.This rate increase was necessary, in part, to recover higher operating expenses (as discussed below).See Note21, "Regulatory Environment," for more information on this rate increase. Margins Regulated natural gas utility segment margins increased $0.5million year over year, driven by the approximate $13million positive impact of the rate increase, substantially offset by: · An approximate $13million decrease in margins driven by the lower natural gas throughput volumes, resulting from: - An approximate $9million decrease related to warmer year-over-year weather during the heating season. - An approximate $4million decrease related to lower weather-normalized volumes, primarily attributed to customer conservation, efficiency efforts, and general economic conditions. Operating Income Operating income at the regulated natural gas utility segment decreased $1.1million year over year, driven by a $1.6million increase in operating expenses, partially offset by the $0.5million increase in natural gas margins disclosed above. The $1.6million year-over-year increase in operating expenses was driven by: · An $8.3million increase in customer assistance expense related to payments made to the Focus on Energy program, which helps residents and businesses install cost-effective, energy-efficient, and renewable energy products. · A $2.2million increase in employee benefit costs, primarily related to an increase in pension expense, driven by the amortization of negative investment returns from prior years. · These increases in operating expense were partially offset by: - A $2.7million decrease in bad debt expense, primarily related to the positive impact lower volumes and lower energy prices had on accounts receivable balances, as well as a decrease in past due account balances. - A $2.6million decrease in restructuring expenses recorded in 2009 related to a reduction in workforce.See Note 3, "Restructuring Expense," for more information. - A $1.4million decrease in taxes other than income taxes related to lower gross receipt taxes. -24- - A $1.0million decrease in labor costs as a result of the reduction in workforce and company-wide furloughs implemented as part of previously announced cost management efforts. 2009 Compared with 2008 Revenues Regulated natural gas utility segment revenues decreased $143.8million, resulting primarily from: · An approximate $95million decrease in revenues as a result of an approximate 29% decrease in the per-unit cost of natural gas sold by the regulated natural gas utility during 2009 compared with 2008.Prudently incurred natural gas commodity costs are passed directly through to customers in current rates. · An approximate $61million decrease in revenues as a result of lower year-over-year natural gas throughput volumes, driven by: - An approximate $42million decrease related to lower overall volumes, including residential customer volumes, resulting from energy conservation and efficiency efforts.Lower volumes were also driven by decreased commercial and industrial customer volumes resulting from reduced demand related to changes in customers' plant operations, which WPS attributed to the general economic slowdown. - An approximate $19million decrease related to a reduction in volumes sold to the electric utility segment driven by the availability of lower cost power from MISO, resulting in a decrease in the need for the electric utility to run its natural gas-fired peaking generation units. · The decrease in revenues year over year was partially offset by an approximate $12million increase in revenue resulting from the PSCW's final order that approved a new rate design, which incorporates higher volumetric rates and lower fixed customer charges in addition to a decoupling mechanism effective January1, 2009.Under decoupling, WPS is allowed, subject to an annual cap, to defer the difference between the actual and rate case authorized delivery charge components of margin from certain customers and adjust future rates in accordance with rules specified by the PSCW. Margins Regulated natural gas utility segment margins decreased $3.2million, driven by: · An approximate $8million year-over-year decrease in margins resulting from an 8.9% decrease in natural gas throughput volumes attributed to the negative impact of the general economic slowdown and customer conservation and efficiency efforts.This decrease in margin includes the positive impact of a decoupling mechanism that was first effective on January1, 2009.The decoupling mechanism includes an annual $8.0million cap for the deferral of any excess or shortfall from the rate case authorized margin.Approximately $7million of additional margin was recognized due to a shortfall from the rate case authorized margins during 2009. · The decrease in margins was partially offset by an approximate $5million positive year-over-year impact resulting from the change in the rate design for WPS. Operating Income Operating income at the regulated natural gas utility segment decreased $12.8million year over year, driven by a $9.6million increase in operating expenses and the $3.2million decrease in natural gas margins. -25- The increase in operating expense was driven by: · Restructuring expenses of $2.6million related to a reduction in workforce at WPS and IBS.See Note3, "Restructuring Expense," for more information. · A $2.5million increase in amortization of a regulatory asset related to conservation program initiatives. · A $2.1million increase in employee benefit costs, primarily related to an increase in pension expense resulting from negative pension investment returns in 2008, as well as higher health care related expenses in 2009. · A $2.1million increase in depreciation and amortization expense, primarily related to the natural gas laterals being connected to the Guardian II pipeline in February2009. Other Expense Other expense at the regulated natural gas utility segment increased $3.3million, driven by a $1.8million decrease in miscellaneous income and a $1.5million increase in interest expense year over year.The primary drivers were: · A $2.2million decrease in AFUDC related to the construction of natural gas laterals for connection to the GuardianII pipeline that were placed in service in February2009. · An increase in interest expense resulting from additional long-term debt issued in the fourth quarter of 2008. Other Segment Operations Change in Change in Year Ended December31 2010 Over 2009 Over (Millions) Operating income $ $ $ % )% Other income % )% Income before taxes $ $ $ % )% 2010 Compared with 2009 Income before taxes for other segment operations did not change significantly for the year ended December 31, 2010, compared with the same period in 2009. 2009 Compared with 2008 Income before taxes for other segment operations decreased $5.3million, driven by a $5.0million decrease in other income.The decrease in other income was driven by a $3.4million increase in interest expense on deferred compensation plans, a $1.3million decrease in net gains related to land sales, and a $1.2million decrease in income from WPS's ownership in WRPC. Provision for Income Taxes Year Ended December31 Effective Tax Rate % % % -26- 2010 Compared with 2009 The effective tax rate for 2010 increased compared with 2009 and was primarily driven by the elimination of the deductibility of prescription drug payments to retirees, to the extent those payments will be offset by the receipt of the Medicare Part D subsidy, as mandated in the 2010 federal health care legislation.See "Liquidity and Capital Resources, Other Future Considerations – Federal Health Care Reform" for more information.As a result of this legislation, WPS expensed $4.4million of noncash deferred income tax benefits during 2010, which were previously recognized as a reduction in the provision for income taxes.The increase in the effective tax rate was partially offset by an increase in wind production tax credits in 2010. 2009 Compared with 2008 There was not a significant change in the effective tax rate for 2009 compared with 2008. BALANCE SHEET Cash and cash equivalents increased $65.4million, from $6.0million at December31, 2009, to $71.4million at December31, 2010.For a detailed explanation of the change in the cash and cash equivalents balance, see "Liquidity and Capital Resources." Prepaid federal income tax increased $11.0million, from $30.6million at December31, 2009, to $41.6million at December31, 2010, primarily due to a change made inWPS's tax accounting method related to capitalization of overhead costs, with the consent of the IRS, and the passing of legislation providing forbonus depreciation. Detailed explanations for changes in the short-term and long-term debt balances year over year are included in Note8, "Short-Term Debt and Lines of Credit," and Note9, "Long-Term Debt." Detailed explanations for changes in the deferred income taxes balances year over year are included in Note11, "Income Taxes." Pension and other postretirement benefit obligations decreased $38.2million (14.8%) from $258.6million at December31, 2009, to $220.4million at December31, 2010, primarily due to pension and other postretirement benefit contributions.See Note14, "Employee Benefit Plans," for more information. LIQUIDITY AND CAPITAL RESOURCES WPS believes that its cash balances, liquid assets, operating cash flows, access to debt markets, and available borrowing capacity provide adequate resources to fund ongoing operating requirements and future capital expenditures related to expansion of existing businesses and development of new projects.However, WPS's operating cash flows and access to capital markets can be impacted by macroeconomic factors outside of its control.In addition, WPS's borrowing costs can be impacted by short-term and long-term debt ratings assigned by independent credit rating agencies, as well as the market rates for interest. Operating Cash Flows 2010 Compared with 2009 During 2010, net cash provided by operating activities was $268.1million, compared with $463.6million during 2009.The $195.5million year-over-year decrease in net cash provided by operating activities was largely driven by: · A $185.7million net decrease in cash provided by working capital, driven by: -27- - An $82.1million year-over-year increase in cash used for other current liabilities, which was driven by a year-over-year increase in refunds to customers, primarily related to fuel cost over-collections. - A $1.4 million increase in accounts receivable and accrued unbilled revenues during 2010, compared with a $58.1 million decrease in accounts receivable and accrued unbilled revenues during 2009, mainly due to changes in natural gas prices. - A $43.7million year-over-year decrease in cash generated from reduced inventory levels due to changes in natural gas prices. · An $83.4million year-over-year increase in contributions to pension and other postretirement benefit plans. 2009 Compared with 2008 During 2009, net cash provided by operating activities was $463.6million, compared with $160.4million during 2008.The $303.2million year-over-year increase in net cash provided by operating activities was driven by: · A $260.5million decrease in working capital requirements, primarily due to a $58.1million decrease in accounts receivable and accrued unbilled revenues in 2009, compared with a $47.0million increase in accounts receivable and accrued unbilled revenues in 2008, a $45.2million decrease in inventories during 2009, compared with a $31.8million increase in inventories during 2008, and a $1.0million decrease in accounts payable in 2009, compared with a $74.7million decrease in accounts payable in 2008, all driven by lower year-over-year natural gas prices. · The receipt of $4.5million for income taxes in 2009, compared with the payment of $59.1million for income taxes in 2008. · Partially offsetting these changes was a $25.8million year-over-year decrease in net recoveries of regulatory assets and liabilities. Investing Cash Flows 2010 Compared with 2009 Net cash used for investing activities was $78.1million during 2010, compared with $253.5million during 2009.The $175.4million year-over-year decrease in net cash used for investing activities was primarily driven by a year-over-year decrease in cash used to fund capital expenditures (discussed below). 2009 Compared with 2008 Net cash used for investing activities was $253.5million during 2009, compared with $172.6million during 2008.The $80.9million year-over-year increase in net cash used for investing activities was primarily driven by the 2008 receipt of $99.7million from ATC related to WPS's construction of the transmission facilities required to support Weston4 and the receipt of $8.5million in proceeds from the transfer of assets from WPS to IBS in 2008.The increase in net cash used for investing activities was partially offset by the payment of $17.4million related to WPS's funding of the construction of the transmission facilities required to support Weston4 in 2008 as well as a decrease in cash used to fund capital expenditures (discussed below). -28- Capital Expenditures Capital expenditures by business segment for the years ended December31 were as follows: Reportable Segment (millions) Electric utility $ $ $ Natural gas utility WPS consolidated $ $ $ The decrease in capital expenditures at the electric utility segment in 2010 compared with 2009 was primarily due to decreased expenditures related to the Crane Creek Wind Farm project, which was placed in service for accounting purposes in December 2009. The increase in capital expenditures at the electric utility segment in 2009 compared with 2008 was primarily due to the Crane Creek Wind Farm project, partially offset by the year-over-year decrease in capital expenditures associated with Weston4.The decrease in capital expenditures at the natural gas utility segment in 2009 compared with 2008 was primarily due to a decrease in costs related to the construction of natural gas laterals that connected WPS's natural gas distribution system to the Guardian II natural gas pipeline, which was completed in February2009. Financing Cash Flows 2010 Compared with 2009 Net cash used for financing activities was $124.6million during 2010, compared with $213.1million during 2009.The $88.5million year-over-year decrease in net cash used for financing activities was primarily driven by a $55.0million year-over-year decrease in return of capital to Integrys Energy Group, as well as a $36.0million year-over-year decrease in the repayment of short-term borrowings, mainly due to the year-over-year decrease in net cash provided by operating activities. 2009 Compared with 2008 Net cash used for financing activities was $213.1million in 2009, compared with net cash provided by financing activities of $17.1million in 2008.The $230.2million year-over-year increase in net cash used for financing activities was primarily driven by the issuance of $125.0million of long-term debt at WPS in 2008, as well as the receipt of $55.0million in equity contributions from Integrys Energy Group in 2008.Also contributing to the increase in net cash used for financing activities was the repayment of $43.0million in short-term borrowings in 2009, compared with the repayment of $0.7million of short-term borrowings in 2008.The repayment of short-term borrowings in 2009 was made possible by a year-over-year increase in net cash provided by operating activities. Significant Financing Activities WPS had no outstanding commercial paper borrowings at December 31, 2010, and $7.0million at December31, 2009.WPS had other outstanding short-term debt of $10.0million as of December31, 2010, and 2009.See Note8, "Short-Term Debt and Lines of Credit" for more information. For information on the issuance and redemption of long-term debt at WPS, see Note9, "Long-Term Debt." -29- Credit Ratings WPS uses internally generated funds and commercial paper borrowings to satisfy most of its capital requirements.WPS periodically issues long-term debt and receives equity contributions from Integrys Energy Group to reduce short-term debt, fund future growth, and maintain capitalization ratios as authorized by the PSCW. The current credit ratings for WPS are listed in the table below. Credit Ratings Standard & Poor's Moody's Issuer credit rating A- A2 First mortgage bonds N/A Aa3 Senior secured debt A Aa3 Preferred stock BBB Baa1 Commercial paper A-2 P-1 Credit facility N/A A2 Credit ratings are not recommendations to buy or sell securities and are subject to change, and each rating should be evaluated independent of any other rating. On January21, 2011, Standard & Poor’s confirmed the "stable" outlook for WPS, while revising the outlook for Integrys Energy Group to "positive" from "stable." On May27, 2010, Moody's revised the outlook for Integrys Energy Group and all of its subsidiaries to "stable" from "negative."According to Moody's, the revised outlook reflected a reduced business risk profile driven by the recently completed restructuring of Integrys Energy Group's nonregulated operations into a smaller segment with significantly reduced collateral requirements.Moody's also raised the senior secured debt and first mortgage bonds ratings for WPS from "A1" to "Aa3."According to Moody's, the upgrade follows the August2009 upgrade of the senior secured ratings of the majority of its investment grade regulated utilities (issuers with negative outlooks were excluded from the August 2009 upgrade). -30- Future Capital Requirements and Resources Contractual Obligations The following table shows the contractual obligations of WPS, including its subsidiary, as of December31, 2010. Payments Due By Period (Millions) Total Amounts Committed 2012 to 2013 2014 to 2015 2016 and Thereafter Long-term debt principal and interest payments (1) $ Operating lease obligations Commodity purchase obligations (2) Purchase orders (3) - - Pension and other postretirement funding obligations (4) Total contractual cash obligations $ Represents bonds and notes issued by WPS.WPS records all principal obligations on the balance sheet. The costs of commodity purchase obligations are expected to be recovered in future customer rates. Includes obligations related to normal business operations and large construction obligations. Obligations for pension and other postretirement benefit plans, other than the Integrys Energy Group Retirement Plan, cannot reasonably be estimated beyond 2013. The table above does not reflect payments related to the manufactured gas plant remediation liability of $76.1million at December31, 2010, as the amount and timing of payments are uncertain. WPS anticipates incurring costs annually to remediate these sites, but management believes that any costs incurred for environmental activities relating to former manufactured gas plant operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates.See Note12, "Commitments and Contingencies," for more information about environmental liabilities.In addition, the table does not reflect any payments for the December31, 2010, liability of $4.8 million related to uncertain tax positions, as the amount and timing of payments are uncertain.See Note 11, "Income Taxes," for more information on uncertain tax positions. Capital Requirements As of December31, 2010, capital expenditures for WPS for the three-year period 2011 through 2013 were anticipated to be as follows: (Millions) Environmental projects $ Electric and natural gas distribution projects Electric and natural gas delivery and customer service projects Other projects Total capital expenditures $ All projected capital and investment expenditures are subject to periodic review and may vary significantly from the estimates depending on a number of factors, including, but not limited to, industry restructuring, regulatory constraints and requirements, changes in tax laws and regulations, market volatility, and economic trends. -31- Capital Resources Management exercises discretion regarding the liquidity and capital resource needs of its business segments.This includes the ability to prioritize the use of capital and debt capacity, to determine cash management policies, to utilize risk management policies to hedge the impact of volatile commodity prices, and to make decisions regarding capital requirements.WPS plans to meet its capital requirements for the period 2011 through 2013 primarily through internally generated funds, debt financings, and equity infusions from Integrys Energy Group.WPS plans to maintain current debt to equity ratios at appropriate levels to support current credit ratings and corporate growth.Management believes WPS has adequate financial flexibility and resources to meet its future needs. Under an existing shelf registration statement, WPS may issue up to $250.0million of senior debt securities with amounts, prices, and terms to be determined at the time of future offerings.In December2008, WPS issued $125.0million of 6.375%, 7-year Senior Notes under this shelf registration statement. At December31, 2010, WPS was in compliance with all covenants related to outstanding short-term and long-term debt and expects to be in compliance with all such debt covenants for the foreseeable future. See Note8, "Short-Term Debt and Lines of Credit," for more information on WPS's credit facilities and other short-term credit agreements, including short-term debt covenants.See Note9, "Long-Term Debt," for more information on WPS's long-term debt and related covenants. Other Future Considerations Decoupling The PSCW approved the implementation of decoupling on a four-year trial basis, effective January1, 2009, for WPS's natural gas and electric residential and small commercial and industrial sales.Decoupling allows WPS to adjust rates going forward to recover or refund differences between the actual and authorized margin per customer impact of variations in volumes.The mechanism does not adjust for changes in volume resulting from changes in customer count. This decoupling mechanism includes an annual $14.0million cap for electric service and an annual $8.0million cap for natural gas service. Weston4 Operating Issue In the fourth quarter of 2008, the supercritical boiler at WPS's Weston4 power plant experienced several forced outages related to significant oxidation and subsequent exfoliation within the superheater outlet tubes.The additional maintenance costs incurred to date relative to repairing and returning the superheater to service have been covered by the boiler's manufacturer.WPS temporarily reduced the main steam operating temperature of the boiler to address this issue from a short-term perspective, resulting in reduced output.WPS subsequently raised the steam operating temperature back to initial design level.WPS, working with the boiler manufacturer, has undertaken quarterly outages of the Weston4 unit to manage and monitor the exfoliation and there have been no further exfoliation-related tube failures to date.WPS expects to increase the time between outages for exfoliation purposes over the next several years.The outages and de-rate associated with the exfoliation issue required WPS to purchase replacement power to meet its supply requirements.WPS deferred a portion of its historical replacement power costs, in accordance with Wisconsin fuel rules, and requested recovery of its forecasted exfoliation outage costs.The PSCW issued an order on January 13, 2011, allowing cost recovery related to exfoliation.In addition, the PSCW found that additional measurement or testing related to the exfoliation event is not required by WPS. -32- Climate Change The EPA began regulating greenhouse gas emissions under the CAA in January 2011, by applying the BACT requirements associated with the New Source Review program to new and modified larger greenhouse gas emitters.Technology to remove and sequester greenhouse gas emissions is not commercially available at scale; hence, the EPA issued guidance that defines BACT in terms of improvements in energy efficiency as opposed to relying on pollution control equipment.In December2010, the EPA announced its intent to develop new source performance standards for greenhouse gas emissions for new and modified, as well as existing, electric utilitysteam generating units.The EPA plans to propose standards in 2011, and finalize standards in 2012. Efforts have been initiated to develop state and regional greenhouse gas programs, to create federal legislation to limit carbon dioxide emissions, and to create national or state renewable portfolio standards.Currently there is no applicable federal or state legislation pending that specifically addresses greenhouse gas emissions. A risk exists that such legislation or regulation will increase the cost of energy. However, WPS believes the capital expenditures being made at its generation units are appropriate under any reasonable mandatory greenhouse gas program and that future expenditures related to control of greenhouse gas emissions or renewable portfolio standards by WPS will be recoverable in rates. WPS will continue to monitor and manage potential risks and opportunities associated with future greenhouse gas legislative or regulatory actions. All of WPS's generation and distribution facilities are located in the upper Midwest region of the UnitedStates. The same is true for all of WPS's customers' facilities.The physical risks posed by climate change for these areas are not expected to be significant at this time.Ongoing evaluations will be conducted as more information on the extent of such physical changes becomes available. Federal Health Care Reform In March 2010, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (HCR) were signed into law.HCR contains various provisions that will affect the cost of providing health care coverage to active and retired employees of WPS and their dependents.Although these provisions become effective at various times over the next 10 years, some provisions that affect the cost of providing benefits to retirees were reflected in 2010. Most notably, there is a provision of HCR that, beginning in 2013, eliminates the tax deduction for employer-paid postretirement prescription drug charges to the extent those charges will be offset by the receipt of a federal Medicare Part D subsidy.As a result, WPS was required to eliminate a portion of its deferred tax asset related to postretirement benefits.The total amount of the deferred tax asset that was reduced for the loss of the deduction was $4.5million, all of which flowed through to net income as a component of income tax expense in 2010.WPS is seeking recovery in rates for the income impacts of this tax law change.If recovery in rates becomes probable, income tax expense would be reduced in that period, but at this time WPS is not able to predict how much will ultimately be recovered in rates. Other provisions of HCR include the elimination of certain annual and lifetime maximum benefits, broadening of plan eligibility requirements, elimination of pre-existing condition restrictions, an excise tax on high-cost health plans, changes to the Medicare Part D prescription drug program, and numerous other changes.WPS began participation in the Early Retiree Reinsurance Program that became effective on June1, 2010.WPS continues to assess the extent to which the provisions of the new law will affect its future health care and related employee benefit plan costs. Wisconsin Fuel Rules Assembly Bill(AB)600 was signed into law on May 18, 2010. AB600 streamlines the current fuel rule administered by the PSCW.The current rule results in regulatory lag and hampers the ability of the PSCW to respond to rapid changes in fuel costs. AB 600 provides that the utility will defer any change in -33- approved fuel costs in excess of a percentage set by the PSCW. The new rules will apply to WPS’s 2011 fuel costs. Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) The Dodd-Frank Act was signed into law in July 2010.Although a few provisions were effective with the passing of the act, the majority of the rules to implement the provisions will be finalized and become effective over the 18 months following the signing of the act.Depending on the final rules, certain provisions of the Dodd-Frank Act relating to derivatives could result in increased capital and/or collateral requirements.Final rules for these provisions are expected in the second quarter of 2011.WPS is monitoring developments related to this act and their impacts on its future results of operations, cash flows, and financial position. Recent Tax Law Changes In December 2010, President Obama signed into law The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010.This act includes tax incentives, such as an extension and increase of bonus depreciation, the extension of the research and experimentation credit, and the extension of treasury grants in lieu of claiming the investment tax credit for certain renewable energy investments.In September2010, President Obama signed into law the Small Business Jobs Act of 2010.This act includes tax incentives, such as an extension to bonus depreciation and changes to listed property, that affect WPS.WPS anticipates these tax law changes will likely result in $40.0million to $50.0million of reduced cash payments for taxes during 2011 through 2012.These incentives may also have the effect of reducing WPS’s utility rate base and, thus, future earnings relative to prior expectations. WPS is evaluating the most appropriate manner to deploy the additional cash,which may include, among other things,making incremental contributions to its various employee benefit plans or funding additional capital investments. OFF BALANCE SHEET ARRANGEMENTS See Note13, "Guarantees," for information regarding WPS's guarantees. CRITICAL ACCOUNTING POLICIES The following accounting policies have been determined to be critical to the understanding of WPS's financial statements because their application requires significant judgment and reliance on estimations of matters that are inherently uncertain.WPS's management has discussed these critical accounting policies with the Audit Committee of the Board of Directors of its parent, Integrys Energy Group. Goodwill Impairment WPS reviews goodwill for impairment as required by GAAP.Goodwill is tested for impairment annually on April1 or more frequently when events or circumstances warrant.The test for impairment includes estimating the fair market value of the reporting unit using assumptions about future profitability and the correlation between the natural gas utility operations and published projections for other similar natural gas utility operations.A significant decrease in market values and/or projected future cash flows could result in an impairment loss. As of December31, 2010, WPS's natural gas utility reporting unit had goodwill of $36.4million.The fair value of the reporting unit currently exceeds the carrying amount by a significant amount, such that WPS believes it is unlikely to fail step one of the goodwill impairment test in the foreseeable future. -34- Receivables WPS accrues estimated amounts of revenue for services rendered but not yet billed. Estimated unbilled revenues are calculated using a variety of factors based on customer class.At December31, 2010, and 2009, WPS's unbilled revenues were $69.7million and $69.0million, respectively.Any difference between actual revenues and the estimates are recorded in revenue in the next period.Differences historically have not been significant. Pension and Other Postretirement Benefits The costs of providing non-contributory defined benefit pension benefits and other postretirement benefits, described in Note14, "Employee Benefit Plans," are dependent upon numerous factors resulting from actual plan experience and assumptions regarding future experience. Pension and other postretirement benefit costs are impacted by actual employee demographics (including age, compensation levels, and employment periods), the level of contributions made to the plans, and earnings on plan assets.Pension and other postretirement benefit costs may be significantly affected by changes in key actuarial assumptions, including anticipated rates of return on plan assets, discount rates, and expected health care cost trends.Changes made to the plan provisions may also impact current and future pension and other postretirement benefit costs. The pension and other postretirement benefit plan assets are primarily made up of equity and fixed income investments.Fluctuations in actual equity and fixed income market returns, as well as changes in general interest rates, may result in increased or decreased benefit costs in future periods.Management believes that such changes in costs would be recovered through the ratemaking process. The following table shows how a given change in certain actuarial assumptions would impact the projected benefit obligation and the reported net periodic pension cost.Each factor below reflects an evaluation of the change based on a change in that assumption only. Actuarial Assumption (Millions, except percentages) Percentage-Point Change in Assumption Impact on Projected Benefit Obligation Impact on 2010 Pension Cost Discount rate ) $ $ Discount rate ) ) Rate of return on plan assets ) N/A Rate of return on plan assets N/A ) The following table shows how a given change in certain actuarial assumptions would impact the accumulated other postretirement benefit obligation and the reported net periodic other postretirement benefit cost.Each factor below reflects an evaluation of the change based on a change in that assumption only. Actuarial Assumption (Millions, except percentages) Percentage-Point Change in Assumption Impact on Postretirement Benefit Obligation Impact on 2010 Postretirement Benefit Cost Discount rate ) $ $ Discount rate ) ) Health care cost trend rate ) ) ) Health care cost trend rate Rate of return on plan assets ) N/A Rate of return on plan assets N/A ) The discount rates are selected based on hypothetical bond portfolios consisting of non-callable (or callable with make-whole provisions), non-collateralized, high-quality corporate bonds with maturities between 0 and 30 years.The bonds are generally rated "Aa" with a minimum amount outstanding of -35- $50million.From the hypothetical bond portfolios, a single rate is determined that equates the market value of the bonds purchased to the discounted value of the plans' expected future benefit payments. The expected return on asset assumption is based on consideration of historical and projected asset class returns, as well as the target allocations of the benefit trust portfolios.The assumed long-term rate of return was 8.5% in 2010, 2009, and 2008.For 2010, 2009, and 2008, the actual rates of return on pension plan assets, net of fees, were 13.1%, 22.0%, and (24.7)%, respectively. The determination of expected return on qualified plan assets is based on a market-related valuation of assets, which reduces year-to-year volatility.Cumulative gains and losses in excess of 10% of the greater of the pension or other postretirement benefit obligation or market-related value are amortized over the average remaining future service to expected retirement ages.In computing the expected return on plan assets, a market-related value of plan assets is used that recognizes changes in fair value over the subsequent five years for plans sponsored by WPS, while the Integrys Energy Group Retirement Plan, sponsored by IBS, recognizes differences between actual investment returns and the expected return on plan assets over a five-year period.Because of this method, the future value of assets will be impacted as previously deferred gains or losses are included in market-related value. In selecting assumed health care cost trend rates, past performance and forecasts of health care costs are considered.For more information on health care cost trend rates and a table showing future payments that WPS expects to make for pension and other postretirement benefits, see Note14, "Employee Benefit Plans." Regulatory Accounting The electric and natural gas utility segments of WPS follow the guidance under the Regulated Operations Topic of the FASB ASC, and the financial statements reflect the effects of the different ratemaking principles followed by the various jurisdictions regulating these segments.Certain items that would otherwise be immediately recognized as revenues and expenses are deferred as regulatory assets and regulatory liabilities for future recovery or refund to customers, as authorized by WPS's regulators.Future recovery of regulatory assets is not assured, and is generally subject to review by regulators in rate proceedings for matters such as prudence and reasonableness.Management regularly assesses whether these regulatory assets and liabilities are probable of future recovery or refund by considering factors such as changes in the regulatory environment, earnings at the electric and natural gas utility segments, and the status of any pending or potential deregulation legislation.Once approved, the regulatory assets and liabilities are amortized into income over the rate recovery period.If recovery or refund of costs is not approved or is no longer deemed probable, these regulatory assets or liabilities are recognized in current period income. The application of the Regulated Operations Topic of the FASB ASC would be discontinued if all or a separable portion of WPS’s electric and natural gas utility segment’s operations would no longer meet the criteria for application.Assets and liabilities recognized solely due to the actions of rate regulation would no longer be recognized on the balance sheet, but rather classified as an extraordinary itemin income for the period in which the discontinuation occurred.A write-off of all of WPS's regulatory assets and regulatory liabilities at December31, 2010, would result in a 12.6% decrease in total assets and a 12.5% decrease in total liabilities.The largest regulatory asset at December31, 2010, related to unrecognized pension and other postretirement benefit costs, and a write-off of that regulatory asset at December 31, 2010, would result in a 6.6% decrease in total assets.See Note6, "Regulatory Assets and Liabilities," for more information. Tax Provision WPS is required to estimate income taxes for each of the jurisdictions in which it operates as part of the process of preparing WPS's consolidated financial statements.This process involves estimating actual current tax liabilities together with assessing temporary differences resulting from differing treatment of items, such as depreciation, for tax and accounting purposes.These differences result in deferred tax -36- assets and liabilities, which are included within WPS's Consolidated Balance Sheets.WPS must also assess the likelihood that its deferred tax assets will be recovered through future taxable income.To the extent WPS believes that recovery is not likely, it must establish a valuation allowance, which is offset by an adjustment to the provision for income taxes in the Consolidated Statements of Income. Uncertainty associated with the application of tax statutes and regulations and the outcomes of tax audits and appeals requires that judgments and estimates be made in the accrual process and in the calculation of effective tax rates.Only income tax benefits that meet the "more likely than not" recognition threshold may be recognized or continue to be recognized.Changes in the unrecognized tax benefits are estimated based on an evaluation of the degree of uncertainty, the nature of an event that could cause a change, and an estimate of the range of reasonably possible changes. Significant management judgment is required in determining WPS's provision for income taxes, deferred tax assets and liabilities, the liability for unrecognized tax benefits, and any valuation allowance recorded against deferred tax assets.The assumptions involved are supported by historical data, reasonable projections, and technical interpretations of applicable tax laws and regulations across multiple taxing jurisdictions.Significant changes in these assumptions could have a material impact on WPS's financial condition and results of operations.See Note1(p) "Summary of Significant Accounting Policies - Income Taxes," and Note11, "Income Taxes," for a discussion of accounting for income taxes. IMPACT OF INFLATION WPS's financial statements are prepared in accordance with GAAP.The statements provide a reasonable, objective, and quantifiable statement of financial results, but generally do not evaluate the impact of inflation.To the extent WPS is not recovering the effects of inflation, it will file rate cases as necessary in the various jurisdictions in which it operates. -37- ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK Market Risks and Other Significant Risks WPS has potential market risk exposure related to commodity price risk (including regulatory recovery risk), interest rate risk, equity return risk, and principal preservation risk.WPS has risk management policies in place to monitor and assist in controlling these risks and may use derivative and other instruments to manage some of these exposures, as further described below. Commodity Price Risk and Regulatory Recovery Risk The electric operations of WPS purchase coal, natural gas, and fuel oil for use in power generation. They also purchase power from the MISO market at a price that is often reflective of the underlying cost of natural gas used in power generation.Prudent fuel and purchased power costs are recovered from customers under one-for-one recovery mechanisms by the wholesale electric operations and Michigan retail electric operations.The costs of natural gas used by the natural gas operations are also generally recovered from customers under one-for-one recovery mechanisms.These recovery mechanisms greatly reduce commodity price risk for the utilities. WPS's Wisconsin retail electric operations do not have a one-for-one recovery mechanism for price fluctuations.Instead, a "fuel window" mechanism partially mitigates the year-to-year price risk.See Note1(f), "Summary of Significant Accounting Policies – Revenue and Customer Receivables," for more information. To manage commodity price risk, WPS enters into contracts of various durations for the purchase and/or sale of natural gas, fuel for electric generation, and electricity.In addition, WPS employs risk management techniques pursuant to the risk plans approved by the PSCW, which include the use of derivative instruments such as futures and options. Interest Rate Risk WPS is exposed to interest rate risk resulting primarily from its short-term commercial paper borrowings and projected near-term debt financing needs. Exposure to interest rate risk is managed by limiting the amount of variable rate obligations and continually monitoring the effects of market changes on interest rates.WPS enters into long-term fixed rate debt when it is advantageous to do so. Due to short-term borrowings, WPS has exposure to variable interest rates.Based on the variable rate debt of WPS outstanding at December31, 2010, a hypothetical increase in market interest rates of 100basis points would have increased annual interest expense by $0.1million.Comparatively, based on the variable rate debt outstanding at December31, 2009, an increase in interest rates of 100basis points would have increased interest expense by $0.2million. This sensitivity analysis was performed assuming a constant level of variable rate debt during the period and an immediate increase in interest rates, with no other changes for the remainder of the period. -38- Equity Return and Principal Preservation Risk WPS currently funds liabilities related to employee benefits through various external trust funds.The trust funds are managed by numerous investment managers and hold investments in debt and equity securities.Changes in the market value ofthese investments can have an impact on the future expenses related to these liabilities.Declines in the equity markets or declines in interest rates may result in increased future costs for the plans and require contributions into the plans.The trust fund portfolio is monitored by benchmarking the performance of the investments against certain security indices.The employee benefit costs are recovered in customers' rates, mitigating the equity return and principal preservation risk on these exposures.Also, the likelihood of an increase in the employee benefit obligations, which the investments must fund, has been partially mitigated as a result of certain employee groups no longer being eligible to participate in, or accumulate benefits in, certain pension and other postretirement benefit plans.Specifically, effective January 1, 2008, and December18,2009, the defined benefit pension plans were closed to new non-union and union hires at WPS, respectively. -39- ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA A.MANAGEMENT REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of WPS and its subsidiary is responsible for establishing and maintaining adequate internal control over financial reporting.WPS's control systems were designed to provide reasonable assurance to WPS's management and the Board of Directors regarding the preparation and fair presentation of published financial statements. All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. WPS's management assessed the effectiveness of its internal control over financial reporting as of December31, 2010.In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control – Integrated Framework.Based on this assessment, management believes that, as of December31, 2010, WPS's internal control over financial reporting is effective. -40- B.CONSOLIDATED STATEMENTS OF INCOME Year Ended December 31 (Millions) Operating revenues $ $ $ Cost of fuel, natural gas, and purchased power Operating and maintenance expense Restructuring expense ) - Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) ) ) Other expense ) ) ) Income before taxes Provision for income taxes Net income Preferred stock dividend requirements Net income attributed to common shareholder $ $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. -41- C.CONSOLIDATED BALANCE SHEETS At December 31 (Millions) Assets Cash and cash equivalents $ $ Accounts receivable and accrued unbilled revenues, net of reserves of $3.1 and $5.0, respectively Receivables from related parties Inventories Regulatory assets Materials and supplies, at average cost Prepaid federal income tax Prepaid gross receipts tax Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $1,213.8 and $1,182.0, respectively Regulatory assets Receivables from related parties Goodwill Other long-term assets Total assets $ $ Liabilities and Shareholders' Equity Short-term debt $ $ Current portion of long-term debt - Accounts payable Payables to related parties Regulatory liabilities Customer credit balances Other current liabilities Current liabilities Long-term debt to parent Long-term debt Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental remediation liabilities Pension and other postretirement benefit obligations Payables to related parties Other long-term liabilities Long-term liabilities Commitments and contingencies Preferred stock - $100 par value; 1,000,000 shares authorized; 511,882 shares issued and outstanding Common stock - $4 par value; 32,000,000 shares authorized; 23,896,962 shares issued and outstanding Additional paid-in capital Retained earnings Total liabilities and shareholders' equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. -42- D.CONSOLIDATED STATEMENTS OF CAPITALIZATION At December 31 (Millions, except share amounts) Common stock equity Common stock - $4 par value; 32,000,000 shares authorized; 23,896,962 shares outstanding $ $ Additional paid-in capital Retained earnings Total common stock equity Preferred stock Cumulative; $100 par value; 1,000,000 shares authorized with no mandatory redemption - Series Shares Outstanding % Total preferred stock Long-term debt to parent Series Year Due % % Total long-term debt to parent Long-term debt First Mortgage Bonds Series Year Due % Senior Notes Series Year Due % Total First Mortgage Bonds and Senior Notes Unamortized discount on long-term debt, net ) ) Total Current portion ) - Total long-term debt Total capitalization $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. -43- E.CONSOLIDATED STATEMENTS OF COMMON SHAREHOLDER'S EQUITY Additional Comprehensive Common Paid in Retained (Millions) Income Total Stock Capital Earnings Balance at December 31, 2007 $ Net income attributed to common shareholder $ - - Comprehensive income $ Net return of capital to parent ) - ) - Dividends to parent ) - - ) Other - ) Balance at December 31, 2008 $ Net income attributed to common shareholder $ - - Comprehensive income $ Net return of capital to parent ) - ) - Dividends to parent ) - - ) Other - ) Balance at December 31, 2009 $ Net income attributed to common shareholder $ - - Comprehensive income $ Net return of capital to parent ) - ) - Dividends to parent ) - - ) Other - Balance at December 31, 2010 $ The accompanying notes to the consolidated financial statements are an integral part of these statements. -44- F.CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31 (Millions) Operating Activities Net Income Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense Refund of nonqualified decommissioning fund Recoveries and refunds of other regulatory assets and liabilities Deferred income taxes and investment tax credit Bad debt expense Allowance for equity funds used during construction Pension and other postretirement expense Pension and other postretirement contributions Equity income, net of dividends Other Changes in working capital Collateral on deposit Accounts receivable and accrued unbilled revenues Inventories Prepaid federal income taxes Other current assets Accounts payable Accrued taxes Other current liabilities Net cash provided by operating activities Investing Activities Capital expenditures Proceeds from the sale or disposal of assets Assets transferred to IBS - - Cash paid for transmission interconnection - - Proceeds received from transmission interconnection - - Other Net cash used for investing activities Financing Activities Short-term debt, net Issuance of long-term debt - - Repayment of long-term debt Dividends to parent Equity contributions from parent - - Return of capital to parent Preferred stock dividends Other Net cash (used for) provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year The accompanying notes to WPS's consolidated financial statements are an integral part of these statements. -45- G.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Nature of OperationsWPS is a regulated electric and natural gas utility, serving customers in northeastern Wisconsin and an adjacent portion of Michigan's Upper Peninsula.WPS is subject to the jurisdiction of, and regulation by, the PSCW and the MPSC, which have general supervisory and regulatory powers over virtually all phases of the public utility business in Wisconsin and Michigan, respectively.WPS is also subject to the jurisdiction of the FERC, which regulates WPS's natural gas pipelines and wholesale electric rates.At December31, 2010, WPS had one wholly owned subsidiary, WPSLeasing. The term "utility" refers to the regulated activities of WPS's electric and natural gas utility segments, while the term "nonutility" refers to the activities of WPS's electric and natural gas utility segments that are not regulated. (b)Consolidated Basis of PresentationThe consolidated financial statements include the accounts of WPS and its wholly owned subsidiary, after eliminating intercompany transactions and balances.The cost method of accounting is used for investments when WPS does not have significant influence over the operating and financial policies of the investee.Investments in businesses not controlled by WPS, but over which it has significant influence regarding the operating and financial policies of the investee, are accounted for using the equity method.These consolidated financial statements also reflect WPS's proportionate interests in certain jointly owned utility facilities. (c)Use of EstimatesWPS prepares its consolidated financial statements in conformity with accounting principles generally accepted in the UnitedStates of America.WPS makes estimates and assumptions that affect assets, liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from these estimates. (d)Change in Accounting PolicyDuring the fourth quarter of 2010, WPS changed its method of accounting for ITCs from the flow-through method to the deferral method.WPS's regulated natural gas and electric utilities historically used the flow-through method of accounting for ITCs.However, after also applying the Regulated Operations Topic of the FASB ASC, accounting for ITCs for regulated operations effectively resulted in the deferral of such credits because the benefit reduces customer rates and the provision for income taxes over the life of the asset that generated the ITC.Therefore, the change in accounting policy had no effect on WPS's Consolidated Financial Statements when applied retrospectively. (e)Cash and Cash EquivalentsShort-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the WPS Consolidated Statements of Cash Flows: (Millions) Cash paid for interest $ $ $ Cash (received) paid for income taxes ) ) Construction costs funded through accounts payable and treated as noncash investing activities totaled $5.7million, $13.5million, and $20.6million at December31, 2010, 2009, and 2008, respectively. (f)Revenue and Customer ReceivablesRevenues are recognized on the accrual basis and include estimated amounts for electric and natural gas services provided but not billed.At December31, 2010 and 2009, WPS's unbilled revenues were $69.7million and $69.0million, respectively.At -46- December31, 2010, there were no customers or industries that accounted for more than 10% of WPS's revenues. Prudent fuel and purchased power costs are recovered from customers under one-for-one recovery mechanisms by the wholesale electric operations and Michigan retail electric operations of WPS, which provide for subsequent adjustments to rates for changes in commodity costs.There is a portion of WPS's wholesale electric business that limits cost recovery to no greater than the 2-year average rate charged to large industrial retail customers for that same period.The costs of natural gas prudently incurred by WPS's natural gas utility operations are also recovered from customers under one-for-one recovery mechanisms. WPS's Wisconsin retail electric operations do not have a one-for-one recovery mechanism to recover fuel and purchased power costs.Instead, a "fuel window" mechanism is used to recover these costs.Under the fuel window, if actual fuel and purchased power costs deviate by more than 2% from costs included in the rates charged to customers, a rate review can be triggered.Once a rate review is triggered, rates may be reset (subject to PSCW approval) for the remainder of the year to recover or refund, on an annualized basis, the projected increase or decrease in the cost of fuel and purchased power. WPS is required to provide service and grant credit (with applicable deposit requirements) to customers within its service territories.WPS continually reviews its customers' credit-worthiness and obtains or refunds deposits accordingly.WPS is precluded from discontinuing service to residential customers during winter moratorium months. WPS both sells and purchases power in the MISO market.If WPS is a net seller in a particular hour, the net amount is reported as revenue.If WPS is a net purchaser in a particular hour, the net amount is recorded within cost of fuel, natural gas, and purchased power on the Consolidated Statements of Income. WPS presents revenues net of pass-through taxes on the Consolidated Statements of Income. (g)InventoriesInventories consist of natural gas in storage and fossil fuels, including coal.Average cost is used to value fossil fuels and natural gas in storage. (h)Risk Management ActivitiesAs part of its regular operations, WPS enters into contracts, including options, futures, forwards, and other contractual commitments, to manage changes in commodity prices, which are described more fully in Note2, "Risk Management Activities."Derivative instruments are entered into in accordance with the terms of the risk management plans approved by the WPS Board of Directors and the PSCW or MPSC. All derivatives are recognized on the balance sheet at their fair value unless they are designated as and qualify for the normal purchases and sales exception.WPS continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Most energy-related physical and financial derivatives at WPS qualify for regulatory deferral.These derivatives are marked to fair value; the resulting risk management assets are offset with regulatory liabilities or decreases to regulatory assets, and risk management liabilities are offset with regulatory assets or decreases to regulatory liabilities.Management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be collected from or refunded to customers in rates. WPS classifies unrealized gains and losses on derivative instruments that do not qualify for regulatory deferral as a component of natural gas purchased for resale or operating and maintenance expense, depending on the nature of the transaction. Derivative accounting rules provide the option to present certain asset and liability derivative positions net on the balance sheet and to net the related cash collateral against these net derivative positions.WPS -47- elected not to net these items.On the Consolidated Balance Sheets, cash collateral provided to others is reflected in other current assets. (i)Emission AllowancesWPS accounts for emission allowances as inventory at average cost by vintage year.Charges to income result when allowances are utilized in operating WPS's generation plants.Gains on sales of allowances are returned to ratepayers. (j)Property, Plant, and EquipmentUtility plant is stated at cost, including any associated AFUDC and asset retirement costs.The costs of renewals and betterments of units of property (as distinguished from minor items of property) are capitalized as additions to the utility plant accounts.Except for land, no gain or loss is recognized in connection with ordinary retirements of utility property units.WPS charges the cost of units of property retired, sold, or otherwise disposed of, less salvage value, to the accumulated provision for depreciation.WPS records a regulatory liability for removal costs included in rates, with actual removal costs charged against the liability as incurred.Maintenance, repair, replacement, and renewal costs associated with items not qualifying as units of property are considered operating expenses. WPS records straight-line depreciation expense over the estimated useful life of utility property, using depreciation rates as approved by the applicable regulators.Annual utility composite depreciation rates are shown below. Annual Utility Composite Depreciation Rates Electric % % % Natural gas % % % WPS capitalizes certain costs related to software developed or obtained for internal use and amortizes those costs to operating expense over the estimated useful life of the related software, which ranges from three to five years.If software is retired prior to being fully amortized, the difference is recorded as a loss on the Consolidated Statements of Income. See Note4, "Property, Plant, and Equipment," for details regarding WPS's property, plant, and equipment balances. (k)AFUDCWPS capitalizes the cost of funds used for construction using a calculation that includes both internal equity and external debt components, as required by regulatory accounting.The internal equity component of capitalized AFUDC is accounted for as other income, and the external debt component is accounted for as a decrease to interest expense. Approximately 50% of WPS's retail jurisdictional construction work in progress expenditures are subject to the AFUDC calculation.For 2010, WPS's average AFUDC retail rate was 8.61%, and its AFUDC wholesale rate was 4.73%. WPS's allowance for equity funds used during construction for 2010, 2009, and 2008 was $0.7million, $5.1million, and $5.2million, respectively.WPS's allowance for borrowed funds used during construction for 2010, 2009, and 2008 was $0.3million, $2.0million, and $1.8million, respectively. (l)Regulatory Assets and LiabilitiesRegulatory assets represent probable future revenue associated with certain costs or liabilities that have been deferred and are expected to be recovered from customers through the ratemaking process.Regulatory liabilities represent amounts that are expected to be refunded to customers in future rates or amounts collected in rates for future costs.If at any reporting date a previously recorded regulatory asset is no longer probable of recovery, the regulatory asset is reduced to the amount considered probable of recovery with the reduction charged to expense in the year the determination is made.See Note6, "Regulatory Assets and Liabilities," for more information. -48- (m)GoodwillGoodwill is not amortized, but is subject to an annual impairment test.WPS's natural gas utility reporting unit contains goodwill and performs its annual goodwill impairment test during the second quarter of each year, and interim impairment tests when impairment indicators are present. (n)Retirement of DebtAny call premiums or unamortized expenses associated with refinancing utility debt obligations are amortized consistent with regulatory treatment of those items.Any gains or losses resulting from the retirement of utility debt that is not refinanced are either amortized over the remaining life of the original debt or recorded through earnings. (o)Asset Retirement ObligationsWPS recognizes legal obligations at fair value associated with the retirement of tangible long-lived assets that result from the acquisition, construction or development, and/or normal operation of the assets.A liability is recorded for these obligations as long as the fair value can be reasonably estimated, even if the timing or method of settling the obligation is unknown.The asset retirement obligations are accreted using a credit-adjusted risk-free interest rate commensurate with the expected settlement dates of the asset retirement obligations; this rate is determined at the date the obligation is incurred.The associated retirement costs are capitalized as part of the related long-livedassets and are depreciated over the useful lives of the assets.Subsequent changes resulting from revisions to the timing or the amount of the original estimate of undiscounted cash flows are recognized as an increase or a decrease in the carrying amount of the liability and the associated retirement cost.See Note10, "Asset Retirement Obligations," for more information. (p)Income TaxesDeferred income taxes have been recorded to recognize the expected future tax consequences of events that have been included in the financial statements by using currently enacted tax rates for the differences between the tax basis of assets and liabilities and the basis reported in the financial statements.WPS records valuation allowances for deferred tax assets when it is uncertain if the benefit will be realized in the future.WPS is allowed to defer certain adjustments made to income taxes that will impact future rates and record regulatory assets or liabilities related to these adjustments. In 2010, WPS changed its method of accounting for ITCs from the flow-through method to the deferral method.Under the deferral method, WPS defers the ITCs in the year the credit is received and reduces the provision for income taxes over the useful life of the related property.See Note1 (d), "Change in Accounting Policy," for additional information on this change in accounting policy. Production tax credits generally reduce the provision for income taxes in the year that electricity from the qualifying facility is generated and sold.Investment tax credits and production tax credits that do not reduce income taxes payable for the current year are eligible for carryover and recognized as a deferred tax asset.A valuation allowance is established unless it is more likely than not that the credits will be realized during the carryforward period. WPS and its subsidiary are included in the consolidated UnitedStates income tax return filed by Integrys Energy Group.WPS and its subsidiary are parties to a federal and state tax allocation arrangement with Integrys Energy Group and its subsidiaries under which each entity determines its provision for income taxes on a stand-alone basis.WPS settles the intercompany liabilities at the time that payments are made to the applicable taxing authority.See Note 23, "Related Party Transactions," for disclosure of intercompany payables or receivables related to income taxes. WPS reports interest and penalties accrued related to income taxes as a component of provision for income taxes in the Consolidated Statements of Income, as well as regulatory assets or regulatory liabilities in the Consolidated Balance Sheets. For more information regarding WPS's accounting for income taxes, see Note11, "Income Taxes." (q)GuaranteesWPS follows the guidance of the Guarantees Topic of the FASBASC, which requires that the guarantor recognize, at the inception of the guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee.For additional information on guarantees, see Note13, "Guarantees." -49- (r)Employee BenefitsThe costs of pension and other postretirement benefits are expensed over the periods during which employees render service.The transition obligation related to the other postretirement benefit plans is being recognized over a 20-year period beginning in 1993.In computing the expected return on plan assets, a market-related value of plan assets is used.Changes in fair value are recognized over the subsequent five years for plans sponsored by WPS, while differences between actual investment returns and the expected return on plan assets are recognized over a five-year period for the Integrys Energy Group Retirement Plan, sponsored by IBS.The benefit costs associated with employee benefit plans are allocated among Integrys Energy Group's subsidiaries based on employees' time reporting and actuarial calculations, as applicable.WPS's regulators allow recovery in rates for the net periodic benefit cost calculated under GAAP. WPS recognizes the funded status of defined benefit postretirement plans on the balance sheet, and recognizes changes in the plans' funded status in the year in which the changes occur.WPS records changes in the funded status to regulatory asset or liability accounts, pursuant to the Regulated Operations Topic of the FASB ASC. WPS accounts for its participation in benefit plans sponsored by IBS and other postretirement benefit plans sponsored by WPS as multiple employer plans.Under affiliate agreements, WPS is responsible for its share of plan costs and obligations and is entitled to its share of plan assets; accordingly, WPS accounts for its pro rata share of these plans as its own plan. For additional information on WPS's employee benefits, see Note14, "Employee Benefit Plans." (s)Fair ValueFair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).WPS utilizes a mid-market pricing convention (the mid-point price between bid and ask prices) as a practical expedient for valuing certain derivative assets and liabilities. Fair value accounting rules provide a fair value hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurement) and the lowest priority to unobservable inputs (Level3 measurement).The three levels of the fair value hierarchy are defined as follows: Level1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level2 – Pricing inputs are observable, either directly or indirectly, but are not quoted prices included within Level1.Level2 includes those financial instruments that are valued using external inputs within models or other valuation methodologies. Level3 – Pricing inputs include significant inputs that are generally less observable from objective sources.These inputs may be used with internally developed methodologies that result in management's best estimate of fair value. Financial assets and liabilities are classified in their entirety based on the lowest levelof input that is significant to the fair value measurement. WPS determines fair value using a market based approach that incorporates observable market inputs where available, and internally developed inputs where observable market data is not readily available.For the unobservable inputs, consideration is given to the assumptions that market participants would use in valuing the asset or liability.These factors include not only the credit standing of the counterparties involved, but also the impact of WPS's nonperformance risk on its liabilities. See Note 19, "Fair Value," for additional information. -50- NOTE2RISK MANAGEMENT ACTIVITIES WPS uses derivative instruments to manage commodity costs.None of these derivatives are designated as hedges for accounting purposes.The derivatives include physical commodity contracts, financial transmission rights (FTRs) used by the electric utility segment to manage electric transmission congestion costs, and NYMEX futures and options used by both the electric and natural gas utility segments to mitigate the risks associated with the market price volatility of natural gas costs, the costs of gasoline and diesel fuel used by WPS's utility vehicles, and the cost of coal transportation. The following table shows WPS's assets and liabilities from risk management activities: Balance Sheet December31, 2010 (Millions) Presentation * Assets Liabilities FTRs Other Current $ $ Natural gas contracts Other Current Petroleum product contracts Other Current - Coal contract Other Current - Coal contract Other Long-term - Total commodity contracts Other Current $ $ Total commodity contracts Other Long-term $ $
